


REVOLVING CREDIT AGREEMENT
 


 
dated effective as of October 30, 2007
 


 
by and between
 


 
AmREIT
 
as Borrower
 


 
and
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Lender
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

           Page  ARTICLE 1.   DEFINITIONS  1
Section 1.1
   Definitions  
Section 1.2
   Accounting Terms and Determinations; Covenant Calculations  
Section 1.3
   Subsidiaries  
Section 1.4
   Interpretation Generally; Times            ARTICLE 2    CREDIT FACILITY  
Section 2.1
   Making of Revolving Loan  
Section 2.2
   Requests for Borrowings  
Section 2.3
   Funding  
Section 2.4
   Continuation  
Section 2.5
   Conversion  
Section 2.6
   Interest Rate  
Section 2.7
   Special Provisions for LIBOR Loans  
Section 2.8
   Capital Adequacy  
Section 2.9
   Repayment of Loans  
Section 2.10
   Voluntary Reductions of the Commitment  
Section 2.11
   Credit Sweep Account  
Section 2.12
   Funds Transfer Disbursements  
Section 2.13
   Revolving Note  
Section 2.14
   Letters of Credit            ARTICLE 3    GENERAL LOAN PROVISIONS  
Section 3.1
   Fees  
Section 3.2
   Computation of Interest and Fees  
Section 3.3
   Limitation of Interest  
Section 3.4
   Statements of Account  
Section 3.5
   Lender's Reliance            ARTICLE 4    UNECUMBERED POOL PROPERTIES  
Section 4.1
   Acceptance of Unencumbered Pool Properties  
Section 4.2
  Termination of Designation as Unencumbered Pool Property   
Section 4.3    
  Additional Requirements of Unencumbered Pool Properties            ARTICLE 5  
 CONDITIONS  
Section 5.1
   Conditions Precedent to Effectiveness  
Section 5.2
   Conditions Precedent to Loans and Issuance of Letters of Credit          
ARTICLE 6     REPRESENTATIONS AND WARRANTIES  
Section 6.1
   Existence and Power  
Section 6.2
   Ownership Structure  
Section 6.3
   Authorization of Agreement, Revolving Notes, Loan Documents and Borrowings  
Section 6.4
   Compliance of Agreement, Revolving Notes, Loan Documents and Borrowing with
Laws, etc.  
Section 6.5
   Compliance with Law; Governmental Approvals  
Section 6.6
   Indebtedness and Guarantees  
Section 6.7
   Property Management Agreements and Other Major Agreements  
Section 6.8
   Absence of Defaults  
Section 6.9
   Financial Information  
Section 6.10
   Litigation  
Section 6.11
   ERISA  
Section 6.12 
   Taxes  
Section 6.13
   Investment Company Act; Public Utility Holding Company Act  
Section 6.14
   Full Disclosure  
Section 6.15
   Insurance  
Section 6.16
   Not Plan Assets  
Section 6.17
   Title and Liens  
Section 6.18
   Unencumbered Pool Properties  
Section 6.19
   Margin Stock  
Section 6.20
   Solvency  
Section 6.21
 
 Tax Shelter Regulations            ARTICLE 7    COVENANTS  
Section 7.1
   Information  
Section 7.2
   Payment of Obligation  
Section 7.3
   Maintenance of Property; Insurance  
Section 7.4
   Conduct of Business; Maintenance of Exeistence; Qualification; Amendment of
Declaration of Trust  
Section 7.5
   Compliance of Laws  
Section 7.6
   Inspection of Property, Books and Records  
Section 7.7
   Consolidations, Mergers, Acquistions and Sales of Assets  
Section 7.8
   Use of Proceeds and Letters of Credit  
Section 7.9
   Major Agreements  
Section 7.10
   Major Construction  
Section 7.11
   Material Events  
Section 7.12
   ERISA  
Section 7.13
   ERISA Exemptions  
Section 7.14
   Negative Pledge  
Section 7.15
   Listing Status and REIT Status  
Section 7.16
   Agreements with Affiliates  
Section 7.17
   New Subsidiaries  
Section 7.18
   Management  
Section 7.19
   Concentrations  
Section 7.20
   No Further Unsecured Indebtedness  
Section 7.21
   Interest Rate Hedge            ARTICLE 8    FINANCIAL COVENANTS  
Section 8.1
   Minimum Tangible Net Worth  
Section 8.2
   Ratio of Total Liabilities to Gross Asset Value  
Section 8.3
   Distributions  
Section 8.4
   Ratio of EBITDA to Fixed Charges  
Section 8.5
   Permitted Investments  
Section 8.6
   Ratio of Unencumbered Net Operating Income to Unsecured Interest Expense  
Section 8.7
   Ration of Secured Indebtedness to Gross Asset Value  
Section 8.8
   Maximum Loan Availability            ARTICLE 9    DEFAULTS  
Section 9.1
   Events of Defaults  
Section 9.2
   Remedies Upon an Event of Default  
Section 9.3
   Additional Remedies Upon Certain Default  
Section 9.4
   Collateral Account            ARTICLE 10    MISCELLANEOUS  
Section 10.1
   Notices  
Section 10.2
   No Waivers  
Section 10.3
   Expenses  
Section 10.4
   Stamp, Intangible and Recording Taxes  
Section 10.5
   Loan Sales and Participations; Discloser of Information  
Section 10.6
   Indemnification  
Section 10.7
   Successors and Assigns  
Section 10.8
   Governing Law  
Section 10.9
   Litigation  
Section 10.10
   Counterparts; Integration  
Section 10.11
   Invalid Provisions  
Section 10.12
   Mandatory Disclosures  
Section 10.13
  Limitation of Liability of Trustees, Etc.  
Section 10.14
   ENTIRE AGREEMENT  
Section 10.15
   Confidentiality  
Section 10.16
   USA Patriot Act Notice Compliance            EXHIBITS      
 A
   Form of Guaranty  
 B
   Form of Revolving Note  
 C
   Form of Notice of Borrowing  
 D
   Form of Notice of Continuation  
 E
   Form of Notice of Conversion  
 F
   Form of Opinion  
 G
   Form of Encumbered Pool Certificate  
 H
   Form of Eligibility Certificate  
 I
   Transfer Authorization Designation            SCHEDULES      
Schedule 2.13(a)
   Outstanding Letters of Credit  
Schedule 4.1
   Unencumbered Pool Properties as of Agreement Date  
Schedule 6.2
   Ownership Structure  
Schedule 6.6
   Indebtedness and Guaranties  
Schedule 6.7
   Property Management Agreements and Other Major Agreements  
Schedule 6.15
   Insurance  

 





















 
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT
 
THIS REVOLVING CREDIT AGREEMENT (this "Agreement") is entered into effective as
of October 30, 2007, by and between AmREIT, a Texas Real Estate Investment Trust
("Borrower") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Lender").  This
Agreement entirely supercedes and replaces that certain Revolving Credit
Agreement between Lender and Borrower dated September 4, 2003.
 
WHEREAS, Borrower desires to borrow from Lender, on an unsecured revolving
credit basis, loans in an aggregate principal sum outstanding from time to time
not exceeding Seventy Million Dollars ($70,000,000.00), the proceeds of which
shall be used only for the purposes specifically permitted under the terms of
this Agreement; and
 
WHEREAS, Lender is willing to make loans to Borrower on such basis for such
purposes, subject to the terms and conditions hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
Section 1.1 Definitions.
 
The following terms, as used herein, have the following meanings:
 
    "Adjusted LIBO Rate" means, with respect to any Interest Period, an interest
rate per annum equal to the lesser of (a) the sum of (1) the LIBO Rate with
respect to such Interest Period plus (2) the Applicable Margin or (b) the
Maximum Lawful Rate.
 
    "Affiliate" means any Person (other than Lender): (a) directly or indirectly
controlling, controlled by, or under common control with, the Borrower;
(b) directly or indirectly owning or holding ten percent (10.0%) or more of any
equity interest in the Borrower; or (c) ten percent (10.0%) or more of whose
voting stock or other equity interest is directly or indirectly owned or held by
the Borrower.  For purposes of this definition, "control" (including with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with") means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or
otherwise.  In no event shall Lender be deemed to be an Affiliate of the
Borrower.
 
    "Applicable Law" means all applicable provisions of local, state, federal
and foreign constitutions, statutes, rules, regulations, ordinances, decrees,
permits, concessions and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
 
    "Applicable Margin" means (i) prior to the Trigger Date, the percentage rate
set forth on Chart A below corresponding to the ratio of Total Liabilities to
Gross Asset Value as determined in accordance with Section 7.1(c) in effect at
such time and (ii) after the Trigger Date, the percentage rate set forth on
Chart B below corresponding to the ratio of Total Liabilities to Gross Asset
Value as determined in accordance with Section 7.1(c) in effect at such time:
 
Chart A
 
Level
 
Ratio of Total Liabilities to Gross Asset Value
 
Applicable Margin for LIBOR Loans
   
Applicable Margin for Base Rate Loans
    1  
Less than or equal to .55 to 1.00
    1.00 %     0 %   2  
Greater than .55 to 1.00 but less than or equal to 0.60 to 1.00
    1.15 %     0 %   3  
Greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00
    1.25 %     0 %   4  
Greater than 0.65 to 1.00 but less than or equal to 0.70 to 1.00
    1.35 %     0 %   5  
Greater than 0.70 to 1.00
    1.85 %     .50 %

 
Chart B
 
Level
 
Ratio of Total Liabilities to Gross Asset Value
 
Applicable Margin for LIBOR Loans
   
Applicable Margin for Base Rate Loans
    1  
Less than or equal to .55 to 1.00
    1.00 %     0 %   2  
Greater than .55 to 1.00 but less than or equal to 0.60 to 1.00
    1.15 %     0 %   3  
Greater than 0.60 to 1.00 but less than or equal to 0.65 to 1.00
    1.25 %     0 %   4  
Greater than 0.65 to 1.00
    1.85 %     .60 %



 
The Applicable Margin for Loans shall be determined by Lender  based on the
ratio of Total Liabilities to Gross Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to
Section 7.1(c)  Any such adjustment to such Applicable Margin shall be effective
as of the first day of the calendar month immediately following the month during
which Borrower delivers to Lender the applicable Compliance Certificate pursuant
to Section 7.1(c).  If the Borrower fails to deliver a Compliance Certificate
pursuant to Section 7.1(c) the Applicable Margin shall equal the percentages
corresponding to Level 5, Chart A or Level 4, Chart B, as then applicable, from
the date the required Compliance Certificate was due until the date of receipt
by Lender of the required Compliance Certificate; however the application of
such Level 5, Chart A or Level 4, Chart B Applicable Margin, whichever is then
applicable, under such circumstances shall not impair Lender's ability to
declare such failure to deliver the required Compliance Certificate an Event of
Default.  The inclusion of Level 5, Chart A and Level 4, Chart B Applicable
Margins shall not be deemed a waiver by Lender of the covenant set forth in
Section 8.2.
 
    "Base Rate" means a rate of interest equal to the lesser of (a) the greater
of (1) the rate of interest per annum established from time to time by Lender at
its principal office in San Francisco, California and designated as its prime
rate (which rate of interest may not be the lowest rate charged by Lender on
similar loans) plus the Applicable Margin and (2) the Federal Funds Rate plus
one-half of one percent (0.5%) plus the Applicable Margin or (b) the Maximum
Lawful Rate.  Each change in the Base Rate shall become effective without prior
notice to Borrower automatically as of the opening of business on the date of
such change in the Base Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
"Base Rate Loan" means any portion of the Revolving Loan with respect to which
the interest rate is calculated by reference to the Base Rate.
 
"Business Day" means (a) any day except a Saturday, Sunday or other day on which
commercial banks in San Francisco, California are authorized or required to
close and (b) with reference to LIBOR Loans, any day (except a Saturday, Sunday
or other day on which commercial banks in San Francisco, California are
authorized or required to close) on which dealings in Dollar deposits are
carried out in the London interbank market.
 
"Capital Expenditures Reserve" means, for any period and with respect to any
Property, an amount equal to the greater of (a) the aggregate square footage of
all completed space of such Property times $.25, times a fraction, the numerator
of which is the number of days of such period, and the denominator of which is
365 and (b) the amount of capital expenditures actually made in respect of such
Property, excluding non-recurring capital expenditures for such period.
 
"Capitalized Lease Obligation" means Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, and the amount of such Indebtedness shall be
the capitalized amount of such obligations determined in accordance with GAAP.
 
"Collateral Account" means Account Number 4945073278 established by Borrower
with Lender as a special, interest-bearing, deposit account under Lender's sole
dominion and control.
 
"Commitment" means the lesser of (i) Seventy Million and No/100 Dollars
($70,000,000.00) and (ii) the sum of Seventy Million and No/100 Dollars minus
the amount of any Secured Indebtedness which is incurred by Borrower after the
date of this Agreement.
 
"Compliance Certificate" means the certificate described in Section 7.1(c).
 
"Consequential Loss" means with respect to (a) Borrower's payment of all or any
portion of the then-outstanding principal amount of a LIBOR Loan on a day other
than the last day of the Interest Period related thereto or (b) any of the
circumstances specified in Section 2.7(d) upon which a Consequential Loss may be
incurred, any loss (excluding loss of anticipated profits), cost or expense
incurred by Lender as a result of the timing of such payment or LIBOR Loan or in
the redepositing, redeploying or reinvesting the principal amount so paid or
affected by the timing of such LIBOR Loan or the circumstances described in such
Section 2.7(d), including without limitation, the sum of (i) the interest which,
but for the payment or timing of the LIBOR Loan, Lender would have earned in
respect of such principal amount, reduced, if Lender is able to redeposit,
redeploy, or reinvest such principal amount by the interest earned by Lender as
a result of so redepositing, redeploying or reinvesting such principal amount
and (ii) any expense or penalty incurred by Lender on redepositing, redeploying
or reinvesting such principal amount.  All determinations of Consequential Loss
shall be made by Lender exercising its reasonable judgment.
 
"Contingent Obligation" means, for any Person, any commitment, undertaking,
Guarantee or other obligation constituting a contingent liability that must be
accrued under GAAP.
 
"Continue," "Continuation" and "Continued" each refers to the continuation of a
LIBOR Loan from one Interest Period to the next Interest Period pursuant to
Section 2.4.
 
"Convert," "Conversion" and "Converted" each refers to the conversion of a Base
Rate Loan to a LIBOR Loan or a LIBOR Loan to a Base Rate Loan.
 
"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
"Derivatives Contract" means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term "Derivatives Contract" includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
 
"Derivatives Termination Value" means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Lender).
 
"Development Property" means real estate which is then undergoing development or
redevelopment; however, such real property shall cease to be "Development
Property" on the earlier of (i) twelve (12) full months of operations following
completion or (ii) achievement of an Occupancy Rate of 80%.  The term
"Development Property" shall include real property of the type described in the
immediately preceding sentence to be (but not yet) acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition.
 

 
 

--------------------------------------------------------------------------------

 

"Dollars" or "$" means the lawful currency of the United States of America.
 
"EBITDA" means, with respect to any Person and for any period and without
duplication, the sum of (a) net earnings (loss) of such Person for such period
(excluding equity in net earnings or net loss of Unconsolidated Affiliates) plus
(b) depreciation and amortization expense and other non-cash charges of such
Person for such period (but only to the extent deducted in determining net
income (loss) for such period) plus (c) the amortized cash portion of direct
financing leases (as defined by GAAP) but only to the extent deducted in
determining net income (loss) for such period (d) plus interest expense of such
Person for such period (but only to the extent deducted in determining net
income (loss) for such period) plus (e) income and franchise tax expense of such
Person in respect of such period (but only to the extent deducted in determining
net income (loss) for such period) minus (with respect to gains) or plus (with
respect to losses) (f) extraordinary gains or losses of such Person,
non-recurring items of income or expense relating to mergers and potential
acquisitions acceptable to Lender in its reasonable discretion, and gains and
losses from sales of assets of such Person for such period plus (g) such
Person's pro rata share of EBITDA of each of such Person's Unconsolidated
Affiliates (determined in a manner consistent with the calculation of such
Person's EBITDA) minus (with respect to gains) or plus (with respect to losses)
any net income attributable to partnerships which hold Property in which
partnerships such Person has direct or indirect (through a Subsidiary of such
Person) ownership interest of not greater than fifty percent (50%).
 
"Effective Date" means the date this Agreement becomes effective in accordance
with Section 5.1.
 
"Eligible Property" means a Property which satisfies all of the following
requirements as determined by Lender:  (a) such Property is owned 100% in fee
simple by Borrower or a Wholly Owned Subsidiary of Borrower (however the
foregoing is not intended to exclude real estate which is ground leased by
Borrower or a Wholly Owned Subsidiary of Borrower to a tenant which has
constructed and owns the improvements on such ground leased real estate); (b)
neither such Property, nor any interest of Borrower or such Wholly Owned
Subsidiary therein, is subject to any Lien other than Permitted Liens or to any
agreement (other than this Agreement or any other Loan Document) that prohibits
the creation of any Lien thereon as security for Indebtedness; (c) if such
Property is owned by a Wholly Owned Subsidiary: (i) none of Borrower's direct or
indirect ownership interest in such Wholly Owned Subsidiary is subject to any
Lien other than Permitted Liens or to any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien thereon as
security for Indebtedness and (ii) neither such Wholly Owned Subsidiary, nor any
other Wholly Owned Subsidiary through which Borrower holds any indirect interest
in such Wholly Owned Subsidiary, is subject to any restriction of any kind which
would limit its ability to pay or perform its obligations under the Guaranty
required to be delivered hereunder prior to its obligation to pay dividends or
make any other distribution on any of such Wholly Owned Subsidiary's capital
stock or other securities owned by Borrower or any other Wholly Owned Subsidiary
of Borrower; (d) such Property has an Occupancy Rate of at least 80%; and (e)
such Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such Property.
 
"Eligible Subsidiary" means any Subsidiary of Borrower other than a Special
Purpose Subsidiary.
 
"Eligibility Certificate" means the certificate described in Section 4.1(b)(iv)
and in the Form of Exhibit H.
 
"Environmental Laws" means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.
 
"Equity Interest" means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
 
"Equity Issuance" means any issuance or sale by a Person of any Equity Interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
"ERISA Group" means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control that are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
"ERISA Plan" means any employee benefit plan subject to Title I of ERISA.
 
"Event of Default" means the occurrence of any of the events specified in
Section 9.1, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or nongovernmental body; provided that any requirement for notice
or lapse of time or any other condition has been satisfied.
 
"Executive Investment Summary" means, to the extent available, the set of
information provided to the investment committee of the Borrower in connection
with the acquisition of a Property.  The Executive Investment Summary shall
include, at a minimum, the following information relating to such Property: (a)
a description of such Property, such description to include the age, location,
site plan, color photographs (to the extent reasonably available to Borrower)
and current occupancy rate of such Property; (b) the purchase price paid or to
be paid for such Property; (c) the capitalization rate for such Property; (d) a
summary of the existing tenants of such Property; (d) either current operating
statements for such Property for the immediately preceding fiscal year and for
current fiscal year through the fiscal quarter most recently ending (to the
extent reasonably available to Borrower) or pro forma operating statements for
such Property (to the extent reasonably available to Borrower); and (e) other
demographics and trade information relating to such Property.
 

 
 

--------------------------------------------------------------------------------

 

 
"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Lender on such day on such
transactions as reasonably determined by Lender.
 
"FIRREA" means the Financial Institution Recovery Reform and Enforcement Act of
1989, as amended.
 
"Fixed Charges" means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled principal payments on Indebtedness made by such
Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all preferred dividends paid or accrued by such Person during such pe­riod,
plus (d) the Capital Expenditures Reserve for such period.
 
"Funds from Operations" means, as of any period for a Person, net income
(computed in accordance with GAAP), excluding gains (or losses) from sale of
property and debt restructuring, plus depreciation and amortization (except for
amortization of deferred financing cost), and after adjustments for
unconsolidated partnerships and joint ventures.  Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect funds from
operations on the same basis.  "Funds from Operations" shall not include items
which are classified as "extraordinary" in accordance with GAAP."
 
"GAAP" means, as to a particular Person, such accounting practice as, in the
opinion of the independent accountants of recognized national standing regularly
retained by such Person and acceptable to Lender, conforms at the time to
generally accepted accounting principles, consistently applied.  Generally
Accepted Accounting Principles means those principles and practices (a) which
are recognized as such by the Financial Accounting Standards Board, (b) which
are applied for all periods after the date hereof in a manner consistent with
the manner in which such principles and practices were applied to the most
recent audited financial statements of the relevant Person furnished to Lender
or where a change therein has been concurred in by such Person's independent
auditors, and (c) which are consistently applied for all periods after the date
hereof so as to reflect properly the financial condition, and results of
operations and changes in financial position, of such Person.  If there is a
change in such accounting practice as to Borrower, then Borrower shall, unless
otherwise consented to by Lender, continue to utilize, for the purpose of this
Agreement, the accounting practices applicable to Borrower prior to such change.
 
"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
"Governmental Authority" means any government (or any political subdivision or
jurisdiction thereof), court, bureau, agency or other governmental authority
having jurisdiction over Borrower or any Subsidiary, or any of its or their
business, operations or properties.
 
"Gross Asset Value" means, at a given time, the sum (without duplication) of (a)
the sum of the Operating Property Values of Borrower and its Subsidiaries on a
consolidated basis at such time, plus (b) all cash and cash equivalents
(excluding tenant deposits) of the Borrower and its Subsidiaries at such time
provided, however, that restricted cash and cash equivalents, including, without
limitation, cash deposited in escrow accounts for taxes and insurance, shall
only be included in Gross Asset Value to the extent a liability corresponding
thereto is included in the determination of Total Liabilities and further
provided that accounts receivable and notes receivable owed to Borrower or any
of its Subsidiaries by an Affiliate of Borrower or any of its Subsidiaries
cannot, in the aggregate, contribute more than Twenty-Five Million and No/100
Dollars ($25,000,000.00) of Gross Asset Value; plus (c) the current book value
of all unimproved real property (other than Development Property) of Borrower
and its Subsidiaries on a consolidated basis held for development (provided that
the aggregate value of all real property held for development shall not exceed
5% of the Gross Asset Value) plus (d) the current book value of all Development
Property of Borrower and its Subsidiaries on a consolidated basis, plus (e) the
contractual purchase price of properties subject to purchase obligations,
repurchase obligations, forward commitments and unfunded obligations to the
extent such obligations and commitments are included in determining Borrower's
Total Liabilities, plus (f) Borrower's Ownership Share of the Operating Property
Value of Unconsolidated Affiliates, plus (g) Borrower's Ownership Share of the
current book value of all unimproved real property (other than Development
Property) of Unconsolidated Affiliates (subject to the percentage limitation set
forth in [c] above) plus (h) Borrower's Ownership Share of the current book
value of all Development Property of Unconsolidated Affiliates.
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term "Guarantee" used as a
verb has a corresponding meaning.
 

 
 

--------------------------------------------------------------------------------

 

"Guarantor" means all Eligible Subsidiaries of Borrower and each other Person
who has executed and delivered a Guaranty.
 
"Guaranty" means the Guaranty executed by each Guarantor in favor of Lender and
substantially in the form of Exhibit A.
 
"Hazardous Substances" means all or any of the following: (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as "hazardous substances", "hazardous materials", "hazardous
wastes", "toxic substances" or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, "TCLP"
toxicity, or "EP toxicity"; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.  However, de minimus amounts of substances which would otherwise be
classified as Hazardous Substances and are utilized in the ordinary course of
the use of Properties and in accordance with Applicable Laws are not Hazardous
Substances for the purpose of this Agreement.
 
"Indebtedness" means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all Letter of Credit Liabilities of such Person;
(e) all Off Balance Sheet Liabilities of such Person; (f) net obligations under
any Derivative Contract in an amount equal to the Derivatives Termination Value
thereof; and (g) all Indebtedness of other Persons to the extent (i) such Person
has Guaranteed or is otherwise recourse to such Person or (ii) is secured by a
Lien on any property of such Person.
 
"Intangible Assets" means, with respect to any Person (to the extent reflected
in determining stockholders' equity of such Person) (a) deferred charges, (b)
the amount of any write-up in the book value of any assets contained in any
balance sheet resulting from revaluation thereof or any write-up in excess of
the cost of such assets acquired, and (c) the aggregate of all amounts appearing
on the assets side of any such balance sheet for franchises, licenses, permits,
patents, patent applications, copyrights, trademarks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like
intangibles.  Notwithstanding the foregoing, "Intangible Assets" shall not
include any adjustments required under Financial Accounting Standard (FAS) 141.
 
"Interest Expense" means, for any Person and for any period, without redundancy,
all paid, accrued or capitalized interest expense of such Person (other than
capitalized interest funded from a Reserved Construction Loan) for such period
and shall include (a) all paid or accrued interest expense in respect of
Indebtedness and other liabilities which such Person has Guaranteed or is
otherwise obligated whether or not on a recourse basis, (b) such Person's
Ownership Share of all paid or accrued interest expense for such period of
Unconsolidated Affiliates of such Person, (c) costs related to Derivatives
Contracts, and (d) fees and other expenses related to the issuance of letters of
credit.
 
"Interest Period" means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such LIBOR Loan and
ending on the last day of the period selected by Borrower pursuant to the
provisions below.  The duration of each Interest Period shall be one (1), two
(2), three (3) or six (6) months, which in each case Borrower may, in an
appropriate Notice of Borrowing, Notice of Continuation or Notice of Conversion,
select.  In no event shall an Interest Period extend beyond the Maturity
Date.  Whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.  In no event shall an Interest Period
have a duration of less than one month.
 
"Interest Rate Hedge" – A Derivatives Contract which is acceptable to Lender,
and pursuant to which Borrower's Interest Expense relating to the Indebtedness
which is outstanding under the Commitment is controlled within parameters
acceptable to Lender.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
"Investment" means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
"Issuing Bank" means Lender or an affiliate of Lender, as the issuer of Letters
of Credit hereunder.
 
"Issuing Bank Fees" means the Fees payable to the Issuing Bank pursuant to the
last sentences of Section 3.1(b) and (c).
 
"L/C Commitment Amount" means an amount equal to $5,000,000.00.
 

 
 

--------------------------------------------------------------------------------

 

"Lending Office" means Lender's office identified as:  Wells Fargo Bank,
National Association, Disbursement and Operations Center, 733 Marquette Avenue,
10th Floor, Minneapolis, Minnesota 55402, Attention:  Jivko Sabev.
 
"Letter of Credit" has the meaning set forth in Section 2.13(a).
 
"Letter of Credit Documents" means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
 
"Letter of Credit Liabilities" shall mean, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of Borrower at such time due and payable in respect of
all drawings made under such Letter of Credit.
 
"LIBO Rate" means, with respect to each Interest Period, the average rate of
interest per annum (rounded upwards, if necessary, to the next highest 1/16th of
1%) at which deposits in immediately available funds in Dollars as quoted to
Lender by its current information service provider (at approximately 9:00 a.m.,
San Francisco time, two Business Days prior to the first day of such Interest
Period) by first class banks in the interbank Eurodollar market, where the
Eurodollar operations of Lender are customarily conducted, for delivery on the
first day of such Interest Period, such deposits being for a period of time
equal or comparable to such Interest Period and in an amount equal to or
comparable to the principal amount of the LIBOR Loan to which such Interest
Period relates.  Each determination of the LIBO Rate by Lender shall, in absence
of demonstrable error, be conclusive and binding.
 
"LIBOR Loan" means any portion of the Revolving Loan with respect to which the
interest rate is calculated by reference to the LIBO Rate for a particular
Interest Period.
 
"Lien" as applied to the real property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security interest, security
title or encumbrance of any kind in respect of any property of such Person, or
upon the income or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction; and (d) any agreement by any such person to grant, give or
otherwise convey any of the foregoing.
 
"Loan" means a LIBOR Loan or a Base Rate Loan.
 
"Loan Documents" means this Agreement, the Revolving Note, each Letter of
Credit, each of the Guaranties, any agreement evidencing the fees referred to in
Section 3.1(c) and each other document or instrument executed and delivered by
any Loan Party in connection with this Agreement or any of the other foregoing
documents.
 
"Loan Party" means each of Borrower, each Guarantor, and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations.
 
"MacArthur Pads" means those retail pad sites located in front of the shopping
center at I-635 and MacArthur Boulevard, Irving, Texas, which pad sites are not
encumbered by a Lien.
 
"Major Agreements" means, at any time, (a) each Property Management Agreement
with respect to a Property and (b) any other agreement which in any way relates
to the use, occupancy, operation, maintenance, enjoyment or ownership of a
Property, the breach or loss of which would have a Materially Adverse Effect.
 
"Materially Adverse Effect" means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, or results of operations of
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any of such Loan Documents, (d) the rights
and remedies of Lender under any of such Loan Documents or (e) the timely
payment of the principal of or interest on the Revolving Loan or other amounts
payable in connection therewith.  Except with respect to representations made or
deemed made by Borrower under Article 6 or in any of the other Loan Documents to
which any Loan Party is a party, all determinations of materiality shall be made
by Lender in its reasonable judgment unless expressly provided otherwise.
 
"Maximum Loan Availability" means the lesser of (a) the amount of the Commitment
and (b) the amount by which the sum of (i) the Unencumbered Pool Value, plus
(ii) all cash and cash equivalents of Borrower and its wholly-owned Subsidiaries
other than tenant deposits and other restricted cash and cash equivalents (such
as cash held in reserves, escrow accounts and the like) exceeds all Unsecured
Indebtedness (other than the Commitment) of Borrower and its Subsidiaries.
 
"Mortgage" means a mortgage, deed of trust or deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien or such interest in real estate as security for the payment of
Indebtedness.
 
"Net Operating Income" means, for any Property for the period in question, but
without duplication, the sum of (a) rents and other revenues received in the
ordinary course from such Property (including amounts received from tenants as
reimbursements for common area maintenance, taxes and insurance and proceeds of
rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to  the extent applied in satisfaction of tenants' obligations
for rent) minus (b) all expenses paid or accrued related to the ownership,
operation or maintenance of such property, including but not limited to taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such property, but specifically excluding general overhead expenses of
Borrower and any property management fees) minus (c) the Capital Expenditures
Reserve for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee determined by multiplying the Applicable Management Fee
Percentage (hereinafter defined) times the gross revenues for such Property for
such period, in each case determined in accordance with GAAP.  The term
"Applicable Management Fee Percentage" shall mean, four percent (4.0%) with
respect to multi-tenant Properties and one percent (1%) with respect to
single-tenant Properties.
 

 
 

--------------------------------------------------------------------------------

 

 
"Non-ERISA Plan" means any Plan subject to Section 4975 of the Internal Revenue
Code.
 
"Notice of Borrowing" means a notice in the form of Exhibit C to be delivered to
Lender by Borrower pursuant to Section 2.2.
 
"Notice of Continuation" means a notice in the form of Exhibit D to be delivered
to Lender by Borrower pursuant to Section 2.4.
 
"Notice of Conversion" means a notice in the form of Exhibit E to be delivered
to Lender by Borrower pursuant to Section 2.5.
 
"Obligations" means, individually and collectively:  (a) the Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; (c) any
and all renewals and extensions of any of the foregoing and (d) all other
indebtedness, liabilities, obligations, covenants and duties of Borrower owing
to Lender and/or the Issuing Bank of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note.
 
"Occupancy Rate" means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent pursuant to binding leases as
to which no monetary default has occurred and has been continuing for a period
of 90 or more days to (b) the aggregate net rentable square footage of such
Property.
 
"Off Balance Sheet Liabilities" means, with respect to any Person, any
obligation or liability that does not appear as a liability on the balance sheet
of such Person and that constitutes (a) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to any accounts or notes
receivable sold, transferred or otherwise disposed of by such Person, (b) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to property or assets leased by such Person as lessee and (c) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing if the transaction giving rise to such obligation (i) is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease or (ii) does not (and is not required pursuant to GAAP to)
appear as a liability on the balance sheet of such Person.
 

"Operating Property Value" means, as of a given date and with respect to any
Person, such Person's EBITDA for the fiscal quarter most recently ended
(including the amortized cash portion of direct financing leases [as defined by
GAAP] not already added back to EBITDA, and excluding Net Operating Income from
any Property not owned by such Person for the entire fiscal quarter most
recently ended and further excluding EBITDA derived from sources other than
Property) multiplied by 4 and divided by seven percent (7%), plus the purchase
price of any real property acquired during the fiscal quarter most recently
ended other than real property upon which construction is then in progress.
 
"Ownership Share" means, with respect to any Subsidiary of a Person or any
Unconsolidated Affiliate of a Person, the greater of (a) such Person's relative
nominal direct and indirect ownership interest (expressed as a percentage) in
such Subsidiary or Unconsolidated Affiliate or (b) such Person's relative direct
and indirect economic interest (calculated as a percentage) in such Subsidiary
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Permitted Distributions" means an amount not exceeding 95% of Borrower's Funds
from Operations for the prior four calendar quarters.
 
"Permitted Liens" means (a) Liens granted to Lender to secure the Obligations,
(b) pledges or deposits made to secure payment of worker's compensation (or to
participate in any fund in connection with worker's compensation insurance),
unemployment insurance, pensions or social security programs, (c) encumbrances
consisting of zoning restrictions, easements, or other restrictions on the use
of real property, provided that such items do not materially impair the use of
such property for the purposes intended and none of which is violated in any
material respect by existing or proposed structures or land use, (d) the
following to the extent no Lien has been filed in any jurisdiction or agreed to:
(i) Liens for taxes not yet due and payable; or (ii) Liens imposed by mandatory
provisions of Applicable Law such as for materialmen's, mechanic's,
warehousemen's and other like Liens arising in the ordinary course of business,
securing payment of Indebtedness the payment of which is not yet due, (e) Liens
for taxes, assessments and governmental charges or assessments that are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves acceptable to Lender have been provided, (f) Liens expressly
permitted under the terms of the Loan Documents, and (g) any extension, renewal
or replacement of the foregoing to the extent such Lien as so extended, renewed
or replaced would otherwise be permitted hereunder.
 
"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 

 
 

--------------------------------------------------------------------------------

 

"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code.
 
"Property" means real property improved with one or more operating retail
properties.
 
"Property Management Agreements" means, collectively, all agreements entered
into by any Person with a Property Manager pursuant to which such Person engages
such Property Manager to advise such Person with respect to the management of a
Property.
 
"Property Manager" means any Person engaged under a Property Management
Agreement to advise the owner of a Property with respect to the management of
such Property.
 
"Regulations T, U and X" means Regulations T, U and X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
 
"Reimbursement Obligation" means the absolute, unconditional and irrevocable
obligation of Borrower to reimburse the Issuing Bank for any drawing honored by
the Issuing Bank under a Letter of Credit.
 
"REIT" means a Person qualifying for treatment as a "real estate investment
trust" under the Internal Revenue Code.
 
"Reserved Construction Loan" shall mean a construction loan extended to Borrower
or any Subsidiary for the purpose of financing construction of a Property in
respect of which:  (a) no default or event of default exists; (b) interest on
such loan has been budgeted to accrue at a rate of not less than the Base Rate
at the time the interest reserve account is established; (c) the amount of such
budgeted interest has been (i) included in the principal amount of such loan and
(ii) segregated into an interest reserve account (which shall include any
arrangement whereby loan proceeds equal to such budgeted interest are reserved
and only disbursed to make interest payments in respect of such loan); (d)
absent an event of default or default, such interest can be paid out of such
interest reserve account only for the purpose of making interest payments on
such loan; and (e) the amount held in such interest reserve account in respect
of such loan, together with the net income, if any, from such Property projected
by Lender will be sufficient, as determined by Lender, to pay all Interest
Expense on such loan until the date that the Net Operating Income of such
Property is anticipated to be sufficient to pay all Interest Expense on such
loan.
 
"Restricted Payment" means cash payment or other distributions on, or in respect
of, any class of stock of, or other equity interest in, a Person, or other
payments or transfers made in respect of the redemption, repurchase or
acquisition of such stock or equity interest, other than any distribution or
other payment payable solely in capital stock of such Person.
 
"Revolving Credit Termination Date" means the earlier to occur of (a) October
30, 2009 or (b) the date on which the Commitment is terminated pursuant to
Section 9.2.
 
"Revolving Loan" means the credit facility evidenced by the Revolving Note.
 

"Revolving Note" means the promissory note executed by Borrower, payable to the
order of Lender, in the amount of the Commitment and substantially in the form
of Exhibit B.
 
"Secured Indebtedness" means, with respect to any Person, any Indebtedness of
such Person that is secured in any manner by any Lien on any real property and
shall include such Person's Ownership Share of the Secured Indebtedness of any
of such Person's Unconsolidated Affiliates.  The term "Secured Indebtedness"
shall not include Indebtedness secured by partnership interests.
 
"Share" means a transferable unit of beneficial interest in Borrower.
 
"Solvent" means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) that the Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
 
"Special Purpose Subsidiary" means any "single-asset" or "single pool"
Subsidiary of the Borrower that has been or may hereafter be formed by the
Borrower for the exclusive purposes of obtaining permanent financing from a
lender, and owning and operating the assets so financed, and which is prohibited
by such lender from providing any guaranty of other Indebtedness.
 
"Stated Amount" means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
 
"Subsidiary" means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.  "Wholly Owned Subsidiary" means any such
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation,
directors' qualifying shares) are so owned or controlled.
 
"Substantial Amount" means, at the time of determination thereof, an amount
greater than or equal to 15% of the sum of (a) total consolidated assets of
Borrower and its Subsidiaries, on a consolidated basis, at such time, plus (b)
accumulated depreciation of Borrower and its Subsidiaries, on a consolidated
basis, at such time.
 
"Tangible Net Worth" means, for any Person and as of a given date, such Person's
total consolidated stockholders' equity, excluding intangible assets, plus, in
the case of the Borrower, increases in accumulated depreciation and amortization
accrued after the Effective Date, minus (to the extent contained in determining
stockholders' equity of such Person): (a) the amount of any write-up in the book
value of any assets reflected in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and
(b) the aggregate of all amounts appearing on the assets side of any such
balance sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, service marks, trade names, goodwill, treasury stock,
experimental or organizational expenses and other like assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.
 

 
 

--------------------------------------------------------------------------------

 

 
"Total Budgeted Costs" means, with respect to any Development Property, all
amounts budgeted with respect to all of the following:  (a) acquisition of land
and any related improvements; (b) a reasonable and appropriate reserve for
construction interest; (c) a reasonable and appropriate operating deficit
reserve; (d) tenant improvements, (e) leasing commissions and (f) other hard and
soft costs associated with the development or redevelopment of such real
property.  With respect to any real property to be developed in more than one
phase, the Total Budgeted Cost shall exclude budgeted costs (other than costs
relating to acquisition of land and related improvements) to the extent relating
to any phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Borrower, any other
Subsidiary or any Unconsolidated Affiliate, as the case may be.  For purposes of
this definition, Total Budgeted Costs shall, with respect to any real property
being developed by an Unconsolidated Affiliate, be equal to the greater of (x)
Borrower's or any Subsidiary's Ownership Share of such Unconsolidated Affiliate
times the Total Budgeted Costs determined in accordance with the foregoing or
(y) the total amount of Indebtedness related to such real property that Borrower
or any Subsidiary has Guaranteed or is otherwise obligated on a recourse basis.
 
"Total Liabilities" means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person,
including without limitation, Capitalized Lease Obligations and reimbursement
obligations with respect to any letter of credit, (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward equity commitments and (ii) commitments to
purchase any real property under development, redevelopment or renovation);
(d) all unfunded obligations of such Person; (e) all lease obligations of such
Person (including ground leases) to the extent required under GAAP to be
classified as a liability on a balance sheet of such Person; (f) all contingent
obligations of such Person including, without limitation, all Guarantees of
Indebtedness by such Person; (g) all liabilities of any Unconsolidated Affiliate
of such Person, which liabilities such Person has Guaranteed or is otherwise
obligated on a recourse basis; and (h) such Person's Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, including
Nonrecourse Indebtedness of such Person.  For purposes of clauses (c) and (d) of
this definition, the amount of Total Liabilities of a Person at any given time
in respect of (x) a contract to purchase or otherwise acquire unimproved or
fully developed real property shall be equal to (i) the total purchase price
payable by such Person under such contract if, at such time, the seller of such
real property would be entitled to specifically enforce such contract against
such Person, otherwise, (ii) the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made by such Person under such
contract which, at such time, would be subject to forfeiture upon termination of
the contract and (y) a contract relating to the acquisition of real property
which the seller is required to develop or renovate prior to, and as a condition
precedent to, such acquisition, shall be equal to (i) the maximum amount
reasonably estimated to be payable by such Person under such contract assuming
performance by the seller of its obligations under such contract, which amount
shall include, without limitation, any amounts payable after consummation of
such acquisition which may be based on certain performance levels or other
related criteria if, at such time, the seller of such real property would be
entitled to specifically enforce such contract against such Person, otherwise
(ii) the aggregate amount of due diligence deposits, earnest money payments and
other similar payments made by such Person under such contract which, at such
time, would be subject to forfeiture upon termination of the contract.  For
purposes of this definition, Total Budgeted Costs shall include the Total
Budgeted Costs of Development Properties being developed by third parties with
related Indebtedness which such Person Guaranteed or is otherwise obligated.
 
"Trigger Date" means the earlier of (i) the first anniversary of the Effective
Date and (ii) the date on which Borrower has received cumulative proceeds (net
of transaction costs) from the sale or issuance by Borrower, after the Effective
Date, of Shares, options, warrants or other Equity Interests of any class or
character in the amount of at least Eighteen Million and No/100 Dollars
($18,000,000.00).
 
"Type" with respect to the Revolving Loan, refers to whether the applicable
portion of the Revolving Loan is a LIBOR Loan or a Base Rate Loan.
 
"Unconsolidated Affiliate" shall mean, in respect of any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
 
"Unencumbered Net Operating Income" means, for any period, the aggregate Net
Operating Income for such period for each Property of Borrower or any Subsidiary
which satisfies all of the following requirements as determined by Lender:  (a)
such Property is 100% owned in fee simple by Borrower or a Wholly Owned
Subsidiary of Borrower; (b) neither such Property nor any interest of Borrower
or such Subsidiary therein, is subject to any Lien other than Permitted Liens or
to any agreement (other than this Agreement or any other Loan Document) that
prohibits the creation of any Lien thereon as security for Indebtedness; (c) if
such Property is owned by a Subsidiary:  (i) none of Borrower's Ownership Share
in such Subsidiary is subject to any Lien other than Permitted Liens or to any
agreement (other than this Agreement or any other Loan Document) that prohibits
the creation of any Lien thereon as security for Indebtedness and (ii) neither
such Subsidiary, nor any other Subsidiary through which Borrower holds any
indirect interest in such Subsidiary, is subject to any restriction of any kind
which would limit its ability to pay or perform its obligations under the
Guaranty required to be delivered hereunder prior to its obligation to pay
dividends or make any other distribution on any of such Subsidiary's capital
stock or other securities owned by Borrower or any other Subsidiary of Borrower.
 
"Unencumbered Pool Certificate" means a report, certified by the chief financial
officer of  Borrower in the manner provided for in Exhibit G, setting forth the
calculations required to establish the Unencumbered Pool Value as of a specified
date, all in form and detail satisfactory to Lender.
 

 
 

--------------------------------------------------------------------------------

 

 
"Unencumbered Pool Properties" means those Eligible Properties that have been
approved pursuant to Article 4 for inclusion when calculating the Maximum Loan
Availability.
 
"Unencumbered Pool Value" means, at any time, the sum of the following amounts
as determined for each Unencumbered Pool Property:  (a) the Net Operating Income
of such Unencumbered Pool Property for the fiscal quarter most recently ended
times (b) 4 and divided by (c) seven percent (7%).
 
"Unsecured Indebtedness" means, with respect to a Person, all Indebtedness of
such Person that is not Secured Indebtedness.
 
"Unsecured Interest Expense" means, with respect to a Person and for a given
period, all Interest Expense for such period attributable to the Unsecured
Indebtedness of such Person.
 
"Unused Fee" means a fee payable by Borrower to Lender in consideration of
Lender's having the Commitment available to be loaned to Borrower, which Unused
Fee shall be calculated and paid quarterly based on the portion of the
Commitment, determined on a daily basis, not borrowed and outstanding during
such preceding calendar quarter.
 
Section 1.2 Accounting Terms and Determinations; Covenant Calculations.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP.
 
Section 1.3 Subsidiaries.
 
Unless explicitly set forth to the contrary, a reference to "Subsidiary" shall
mean a Subsidiary of Borrower and a reference to an "Affiliate" shall mean a
reference to an Affiliate of Borrower.
 
Section 1.4 Interpretation Generally; Times.
 
References in this Agreement to "Sections", "Articles", "Exhibits" and
"Schedules" are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement or any other Loan
Document to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, as updated from time to time,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, and (c) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, modified or supplemented from
time to time in accordance with its terms and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless otherwise indicated, all
references to time are references to San Francisco, California time.
 
 
CREDIT FACILITY
 
Section 1.5 Making of Revolving Loan.
 
(a) Subject to the terms and conditions set forth in this Agreement including,
without limitation, Section 2.1(b), Lender agrees to permit Borrower to make
borrowings under the Revolving Loan during the period from and including the
Effective Date to but excluding the Revolving Credit Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser of (a) the Maximum Loan Availability and (b) the Commitment.  Each
borrowing shall be in an aggregate principal amount of (i) with respect to Base
Rate Loans, except with respect to fundings under the Sweep Agreement
(hereinafter defined), $100,000.00 and integral multiples of $50,000.00 in
excess of that amount (except that any such borrowing of Base Rate Loans may be
in the aggregate amount of the unused Commitment) and (ii) with respect to LIBOR
Loans, $250,000.00 and integral multiples of $100,000.00 in excess of that
amount.  Within the foregoing limits and subject to the other terms of this
Agreement, Borrower may borrow, repay and reborrow the Revolving Loan.
 
(b) Notwithstanding any other term of this Agreement or any other Loan Document,
at no time may the aggregate principal amount of all outstanding LIBOR Loans,
Base Rate Loans and Letter of Credit Liabilities, exceed the lesser of (a)
Maximum Loan Availability at such time or (b) the Commitment.
 
Section 1.6 Requests for Borrowings.
 
Not later than 10:00 a.m. at least one Business Day prior to a borrowing of Base
Rate Loans and not later than 10:00 a.m. at least three Business Days prior to a
borrowing of LIBOR Loans, Borrower shall deliver to Lender a Notice of
Borrowing.  Each Notice of Borrowing shall specify the principal amount of the
Revolving Loans to be borrowed, the date such amount is to be borrowed (which
must be a Business Day), the use of the proceeds of such borrowing, the Type of
the requested borrowing and if such borrowing is to be a LIBOR Loan, the initial
Interest Period for such LIBOR Loan.  Each Notice of Borrowing shall be
irrevocable once given and binding on Borrower.  Prior to delivering a Notice of
Borrowing, Borrower may (without specifying whether the borrowing will be a Base
Rate Loan or a LIBOR Loan) request that Lender provide Borrower with the most
recent LIBO Rate available to Lender.  Lender shall provide such quoted rate to
Borrower on the date of such request or as soon as possible thereafter.
 
Section 1.7 Funding.  Promptly after receipt of a Notice of Borrowing, and upon
and subject to fulfillment of all applicable conditions set forth herein, Lender
shall make available to Borrower at Lender's Lending Office, not later than
11:00 a.m. on the date of the requested borrowing, the proceeds of such
borrowing.
 
Section 1.8 Continuation.
 
So long as no Event of Default shall have occurred and be continuing, Borrower
may on any Business Day, with respect to any LIBOR Loan, elect to maintain such
LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan.  Each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by Borrower's
giving of a Notice of Continuation not later than 10:00 a.m. on the third
Business Day prior to the date of any such Continuation by Borrower to
Lender.  Such notice by Borrower of a Continuation shall be by telephone or
telecopy, confirmed immediately in writing if by telephone, in the form of a
Notice of Continuation, specifying (a) the date of such Continuation, (b) the
LIBOR Loan and portion thereof subject to such Continuation and (c) the duration
of the selected Interest Period, all of which shall be specified in such manner
as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
Borrower once given.  If Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefore,
Convert into a Base Rate Loan notwithstanding failure of Borrower to comply with
Section 2.5.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 1.9 Conversion.
 
So long as no Event of Default shall have occurred and be continuing, Borrower
may on any Business Day, upon Borrower's giving of a Notice of Conversion to
Lender, Convert the entire amount of all or a portion of a Loan of one Type into
a Loan of another Type.  Any Conversion of a LIBOR Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Loan.  Each such Notice of Conversion shall be given not later than 10:00 a.m.
on the Business Day prior to the date of any proposed Conversion into Base Rate
Loans and on the third Business Day prior to the date of any proposed Conversion
into LIBOR Loans.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone or telecopy confirmed immediately in writing if
by telephone in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on Borrower once given.  Each Conversion from a
Base Rate Loan to a LIBOR Loan shall be in an amount of not less than
$250,000.00 or integral multiples of $100,000.00 in excess of that amount.
 
Section 1.10 Interest Rate.
 
(a) All Loans.  The unpaid principal of each Base Rate Loan shall bear interest
from the date of the making of such Loan to but not including the date of
repayment thereof at a rate per annum equal to the Base Rate in effect from day
to day.  The unpaid principal of each LIBOR Loan shall bear interest from the
date of the making of such Loan to but not including the date of repayment
thereof at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period therefor.
 
(b) Default Rate.  Notwithstanding the immediately preceding subsection (a), or
any other provision of this Agreement to the contrary, effective immediately
upon the occurrence and during the continuance of any Event of Default, the
outstanding principal balance of the Loans and all Reimbursement Obligations,
and to the extent permitted by Applicable Law any interest payments on the Loans
not paid when due, shall bear interest payable on demand until paid at the
 

(c) lesser of the Maximum Rate or the Base Rate from time to time in effect plus
four percent (4.0%).
 
Section 1.11 Special Provisions for LIBOR Loans.
 
(a) Inadequacy of LIBOR Pricing.  Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any LIBO Rate for any
Interest Period:
 
(i) Lender reasonably determines, which determination shall be conclusive,
absent manifest error, that quotations of interest rates for the relevant
deposits referred to in the definition of LIBO Rate are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans as provided herein; or
 
(ii) Lender reasonably determines, which determination shall be conclusive,
absent manifest error, that the relevant rates of interest referred to in the
definition of LIBO Rate upon the basis of which the rate of interest for LIBOR
Loans for such Interest Period is to be determined are not likely adequately to
cover the cost to Lender of making or maintaining LIBOR Loans for such Interest
Period;
 
then Lender shall give Borrower prompt notice thereof and, so long as such
condition remains in effect, Lender shall be under no obligation to, and shall
not, make additional LIBOR Loans, Continue LIBOR Loans or Convert Base Rate
Loans into LIBOR Loans and Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan in accordance with Section 2.5.
 
(b) Number of Interest Periods.  Anything herein to the contrary
notwithstanding, there shall not be outstanding at any one time more than six
(6) Interest Periods.
 
(c) Illegality of LIBOR Loans.  If, after the date of this Agreement, the
adoption of any Applicable Law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for Lender to make,
maintain or fund LIBOR Loans, Lender shall forthwith give notice thereof to
Borrower.  Before giving any notice pursuant to this subsection, Lender shall
designate a different LIBOR lending office if such designation will avoid the
need for giving such notice and will not be otherwise materially disadvantageous
to Lender (as determined in the reasonable judgment of Lender).  Upon receipt of
such notice, Borrower shall Convert Lender's LIBOR Loans to Base Rate Loans, on
either (i) the last day of the then-current Interest Period applicable to such
LIBOR Loan if Lender may lawfully continue to maintain and fund such LIBOR Loan
to such day or (ii) immediately if Lender may not lawfully continue to fund and
maintain such LIBOR Loan to such day.
 
(d) Consequential Losses.  Borrower shall indemnify Lender against any
Consequential Loss incurred by Lender as a result of (i) any failure to fulfill,
on or before the date specified for such Loan in the applicable Notice of
Borrowing, the conditions to such Loan set forth herein, or (ii) Borrower's
requesting that a Base Rate Loan not be Converted into a
 
(e) LIBOR Loan on the date specified for such Conversion in a Notice of
Conversion, (iii) Borrower's requesting that a LIBOR Loan not be Continued on
the date specified for such Continuation in a Notice of Continuation or (iv)
Borrower's requesting that a LIBOR Loan not be made on the date specified for
such LIBOR Loan in the Notice of Borrowing.  A certificate of Lender
establishing the amount due from Borrower according to the preceding sentence,
together with a description in reasonable detail of the manner in which such
amount has been calculated, shall be prima facie evidence thereof.
 
(f) Increased Costs for LIBOR Loans.  If, after the date hereof, any
Governmental Authority, central bank or other comparable authority, shall at any
time impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Lender or shall impose on Lender
(or its eurodollar lending office) or the interbank eurodollar market any other
condition affecting its LIBOR Loans, the Revolving Note or Lender's obligation
to make LIBOR Loans; and the result of any of the foregoing is to increase the
cost to Lender of making or maintaining LIBOR Loans, or to reduce the amount of
any sum received or receivable by Lender under this Agreement, or under the
Revolving Note, by an amount reasonably deemed by Lender to be material, then,
within five days after demand by Lender, Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender for such increased cost
or reduction.  Lender will (i) notify Borrower of any event occurring after the
date of this Agreement which will entitle Lender to compensation pursuant to
this subsection as promptly as practicable (but in any event within 120 days)
after Lender obtains actual knowledge of such event, and Borrower shall not be
liable for any such increased costs that accrue between the date such
notification is required to be given and the date it was actually given and (ii)
use good faith and reasonable efforts to designate a different lending office
for Lender's LIBOR Loans if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable opinion of
Lender, be materially disadvantageous to Lender.  A certificate of Lender
claiming compensation under this Section and setting forth in reasonable detail
the calculation of the additional amount or amounts to be paid to it hereunder
shall be prima facie evidence thereof.
 
(g) Effect on Base Rate Loans.  If notice has been given pursuant to Section
2.7(a) or (c) requiring LIBOR Loans of Lender to be repaid or Converted, then
unless and until Lender notifies Borrower that the circumstances giving rise to
such repayment no longer apply, all Loans shall be Base Rate Loans.  If Lender
notifies Borrower that the circumstances giving rise to such repayment no longer
apply, Borrower may thereafter select LIBOR Loans.
 
(h) Payments Not at End of Interest Period.  If Borrower makes any payment of
principal with respect to any LIBOR Loan on any day other than the last day of
an Interest Period applicable to such LIBOR Loan, then Borrower shall reimburse
Lender on demand the Consequential Loss incurred by Lender as a result of the
timing of such payment.  A certificate of Lender setting forth in reasonable
detail the basis for the determination of the amount of Consequential Loss shall
be delivered to Borrower by Lender and shall, in the absence of demonstrable
error, be conclusive and binding.  Any Conversion of a LIBOR Loan to a Base Rate
Loan on any day other than the last day of the Interest Period for such LIBOR
Loan shall be deemed a payment for purposes of this subsection.
 

 
 

--------------------------------------------------------------------------------

 

(i) Capital Adequacy.
 
If, after the date hereof, Lender shall have reasonably determined that either
(a) the adoption of any law, rule, regulation or guideline of general
applicability regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or (b) compliance by Lender (or any lending office of
Lender) with any request or directive of general applicability regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender's capital as a consequence of its or Borrower's obligations
hereunder to a level below that which Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender's policies with
respect to capital adequacy) by an amount reasonably deemed by Lender to be
material, then from time to time, Lender may notify Borrower, which notice shall
include a calculation and a reference to the law, rule or regulation.  Within
120 days thereafter, Borrower shall either (i) pay to Lender such additional
amount or amounts as will adequately compensate Lender for such reduction
effective with the 121st day, or (ii) payoff the Loans.  Lender will notify
Borrower of any such determination which will entitle Lender to compensation
pursuant to this subsection as promptly as practicable (but in any event within
120 days) after Lender obtains actual knowledge of the event or condition
prompting Lender to make such determination.  A certificate of Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder, together with the description of the manner
in which such amounts have been calculated, shall be prima facie evidence
thereof.  In determining such amount, Lender may use any reasonable averaging
and attribution methods.
 
Section 1.12 Repayment of Loans.
 
(a) All accrued and unpaid interest on the unpaid principal amount of each Loan
shall be payable (i) monthly in arrears on the first day of each month,
commencing with the first full calendar month occurring after the Effective
Date, (ii) on the Revolving Credit Termination Date and (iii) on any date on
which the principal balance of such Loan is due and payable in full.
 
(b) The aggregate outstanding principal balance of Revolving Loan shall be due
and payable in full on the Revolving Credit Termination Date.
 
(c) Except with respect to payments under the Sweep Agreement, Borrower may,
upon at least one Business Day's prior notice to Lender, prepay any Loan in
whole at any time, or from time to time in part in an amount equal to
$100,000.00 or integral multiples of $50,000.00 in excess of that amount, by
paying the principal amount to be prepaid.  If Borrower shall prepay the
principal of any LIBOR Loan on any date other than the last day of the Interest
Period applicable thereto, Borrower shall pay the amounts, if any, due under
Section 2.7(d).
 
(d) If at any time the aggregate principal amount of all outstanding principal
balances of LIBOR Loans and Base Rate Loans, together with the aggregate amount
of Letter of Credit Liabilities, exceeds the aggregate amount of the Commitment,
Borrower shall promptly upon demand pay to Lender the amount of such excess.  If
at any time the aggregate outstanding principal balances of LIBOR Loans and Base
Rate Loans together with the aggregate amount of
 

(e) all Letter of Credit Liabilities, exceeds the Maximum Loan Availability,
then Borrower shall, within 10 days of Borrower obtaining actual knowledge of
the occurrence of such excess, deliver to Lender a written plan acceptable to
Lender to eliminate such excess (whether by designation of additional Properties
as Unencumbered Pool Properties, by Borrower repaying an appropriate amount of
Loans, or otherwise).  If such excess is not eliminated within 30 days of
Borrower obtaining actual knowledge of the occurrence thereof, then the entire
outstanding principal balance of all Loans and all accrued interest thereon,
together with an amount equal to all Letter of Credit Liabilities for deposit
into the Collateral Account, shall be immediately due and payable in full.
 
(f) Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by Borrower under this Agreement, the
Revolving Notes or any other Loan Document shall be made in Dollars, in
immediately available funds, without setoff, deduction or counterclaim, to
Lender at its Lending Office, not later than 11:00 a.m. on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business
Day).  All payments to be made by Borrower to the Issuing Bank under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Issuing Bank,
not later than 11:00 a.m. on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  The parties agree that if
Borrower makes any payment due hereunder after 11:00 a.m. but before 5:00 p.m.
on the date such payment is due, such late payment shall not constitute a
Default under Section 9.1(a) but shall nevertheless for all other purposes,
including but not limited to, the calculation of interest and any fees payable
pursuant to Section 3.1, be deemed to have been paid as of the next succeeding
Business Day as provided in the applicable parenthetical phrase of the preceding
sentences.  If the due date of any payment under this Agreement or any other
Loan Document would otherwise fall on a day which is not a Business Day such
date shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.
 
Section 1.13 Voluntary Reductions of the Commitment.
 
Borrower may terminate or reduce the aggregate unused amount of the Commitment
(for which purpose use of the Commitment shall be deemed to include the
aggregate amount of all Letter of Credit Liabilities) at any time and from time
to time without penalty or premium upon not less than three Business Days prior
notice to Lender of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Commitment shall not be less than
$100,000.00 and integral multiples of $50,000.00 in excess of that amount) and
shall be irrevocable once given and effective only upon receipt by Lender;
provided, however, that if Borrower seeks to reduce the Commitment below
$5,000,000.00, then the Commitment shall be reduced to zero and except as
otherwise provided herein, the provisions of this Agreement shall
terminate.  The Commitment, once reduced pursuant to this Section, may not be
increased.  Borrower shall pay all interest and other costs on the Loans accrued
to the date of such reduction or termination of the Commitment of Lender.
 

 
 

--------------------------------------------------------------------------------

 

Credit Sweep Account.
 
Borrower wishes to establish an automatic debit/credit sweep between the
Revolving Loan and Account No. 4311786339 (the "Sweep Account").  Subject to the
terms of this Section, the terms of the sweep shall be governed by that certain
Master Agreement for Treasury Management Services Agreement, dated May 18, 2000,
by and between Borrower and Lender (the "Sweep Agreement").  Borrower hereby
authorizes Lender, at the close of each business day, to make disbursements from
the Loan for deposit into the Sweep Account and/or to withdraw funds from the
Sweep Account to pay, in whole or in part, the outstanding principal balance on
the Revolving Loan.  Lender may accept changes to these instructions only by
written request from one of the following persons:  H. Kerr Taylor and Chad
Braun.  Borrower hereby represents (i) that Lender may rely and act upon any
written request from any such individuals and (ii) that the sweep specified
above has been duly authorized by all necessary entity approvals.  Borrower
further hereby irrevocably grants, pledges and assigns to Lender, as additional
security for the Loan, all monies now or hereafter deposited in the Sweep
Account.  Finally, notwithstanding anything in the Sweep Agreement to the
contrary, Borrower agrees that Lender may immediately terminate the sweep
relationship upon any Default under the Loan Documents and/or, whether or not
there has been a Default under the Loan Documents, upon seven (7) days prior
written notice to Borrower.
 
Section 1.14 Funds Transfer Disbursements.  If requested by Borrower, Borrower
hereby authorizes Lender to disburse the proceeds of any Loan(s) made by Lender
or its affiliate pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in that certain
Exhibit entitled Transfer Authorizer Designation.  Borrower agrees to be bound
by any transfer request:  (i) authorized or transmitted by Borrower, or, (ii)
made in Borrower's name and accepted by Lender in good faith and in compliance
with these transfer instruction, even if not properly authorized by
Borrower.  Borrower further agrees and acknowledges that Lender may rely solely
on any bank routing number or identifying bank account number or name provided
by Borrower to effect a wire or funds transfer even if the information provided
by Borrower identifies a different bank or account holder than named by the
Borrower.  Lender is not obligated or required in any way to take any actions to
detect errors in information provided by Borrower.  If Lender takes any actions
in an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Lender takes
these actions Lender will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Lender and
Borrower.  Borrower agrees to notify Lender of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after Lender's confirmation to Borrower of such transfer.  Lender will,
in its sole discretion, determine the funds transfer system and the means by
which each transfer will be made.  Lender may delay or refuse to accept a funds
transfer request if the transfer would:  (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Lender or prohibited
by governmental authority; (iii) cause Lender to violate and Federal Reserve or
other regulatory risk control program or guideline, or (iv) otherwise cause
Lender to violate any applicable law or regulation.  Lender shall not be liable
to Borrower or any other parties for (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which
 

Section 1.15 Borrower's transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Lender, (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Lender's
control, or (iii) any special, consequential, indirect or punitive damages,
whether or not (a) any claim for these damages is based on tort or contract or
(b) Lender or Borrower knew or should have known the likelihood of these damages
in any situation.  Lender makes no representations or warranties other than
those expressly made in this Agreement.
 
Section 1.16 Revolving Note.
 
The obligation of Borrower to repay the Revolving Loan shall, in addition to
this Agreement, be evidenced by the Revolving Note.
 
Section 1.17 Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement including, without
limitation, Section 2.1(b), Lender agrees to cause the Issuing Bank to issue for
the account of Borrower during the period from and including the Effective Date
to, but excluding, the Revolving Credit Termination Date one or more letters of
credit (each a "Letter of Credit") in such form and containing such terms as may
be requested from time to time by Borrower and acceptable to the Issuing Bank
and Lender, up to a maximum aggregate Stated Amount at any one time outstanding
not to exceed the L/C Commitment Amount.  Lender and Borrower agree that those
Letters of Credit which are described on Schedule 2.13(a) attached hereto and
made a part hereof are outstanding as of the date of this Agreement but shall,
for all purposes, be deemed Letters of Credit issued under this Agreement.
 
(b) At the time of issuance, the amount, terms and conditions of each Letter of
Credit, and of any drafts or acceptances thereunder, shall be subject to
approval by the Issuing Bank, Lender and Borrower.  Notwithstanding the
foregoing, in no event may (i) the expiration date of any Letter of Credit
extend beyond the Revolving Credit Termination Date, (ii) a Letter of Credit
have an initial duration in excess of one year, (iii) a Letter of Credit contain
an automatic renewal clause or (iv) a Letter of Credit be issued within 30 days
of the Revolving Credit Termination Date.  The initial Stated Amount of each
Letter of Credit shall be at least $100,000.00.
 
(c) In connection with the proposed issuance of a Letter of Credit, Borrower
shall give Lender written notice (or telephonic notice promptly confirmed in
writing) prior to the requested date of issuance of a Letter of Credit, such
notice to describe in reasonable detail the proposed terms of such Letter of
Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit (i) the proposed initial Stated Amount, (ii)
the beneficiary, (iii) whether such Letter of Credit is a commercial or standby
letter of credit and (iv) the proposed expiration date.  Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit, standby letter of credit agreements, applications for
amendment to letter of credit, and other forms as requested from time to time by
Lender or the Issuing Bank.  Provided Borrower has given the notice prescribed
by the first sentence of this subsection and Borrower
 

 
 

--------------------------------------------------------------------------------

 

(d) has executed and delivered to Lender and the Issuing Bank the agreements,
applications and other forms as required by the immediately preceding sentence
of this subsection, and subject to the terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article 5., Lender agrees to cause the Issuing Bank to issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date five (5) Business Days
following the date after which each of Lender and the Issuing Bank received the
items required to be delivered to it under this subsection.  Upon the written
request of Borrower, Lender shall deliver to Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance
thereof.  To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of the Letter of Credit Document
shall control.
 
(e) Upon receipt by the Issuing Bank from the beneficiary of a Letter of Credit
of any demand for payment under such Letter of Credit, Lender shall promptly
notify Borrower of the amount to be paid by the Issuing Bank as a result of such
demand and the date on which payment is to be made by the Issuing Bank to such
beneficiary in respect of such demand.  Borrower hereby unconditionally and
irrevocably agrees to pay and reimburse the Issuing Bank for the amount of each
demand for payment under such Letter of Credit at or prior to the date on which
payment is to be made by the Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.
 
(f) Unless Borrower shall elect to otherwise satisfy such Reimbursement
Obligation, such reimbursement shall, subject to satisfaction of the conditions
in Section 5.1 and Section 5.2 hereof and to the Maximum Loan Availability
(after adjustment to reflect elimination of the corresponding Reimbursement
Obligation), automatically be made by a borrowing under the Revolving Loans.
 
(g) In examining documents presented in connection with drawings under Letters
of Credit and making payments under such Letters of Credit against such
documents, the Issuing Bank shall only be required to use the same standard of
care as it uses in connection with examining documents presented in connection
with drawings under other letters of credit it has issued and making payments
under such other letters of credit.  Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Issuing Bank, nor Lender shall be responsible (i)
for the form, validity, sufficiency, accuracy, genuineness or legal effects of
any document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telex, telecopy or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any Letter of Credit, or of the proceeds thereof; (vii)
for the misapplication by the beneficiary of any such Letter of Credit,

 
(h) or the proceeds of any drawing under such Letter of Credit; and (viii) for
any consequences arising from causes beyond the control of the Issuing Bank or
Lender.  None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank's rights or powers hereunder.  Any action taken or omitted to
be taken by the Issuing Bank under or in connection with any Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create against the Issuing Bank any liability to Borrower or
Lender.  In this connection, the obligation of Borrower to reimburse the Issuing
Bank for any drawing made under any Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement or any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (ii) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (iii) the existence of any claim, setoff, defense or other right
which Borrower may have at any time against the Issuing Bank, Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (iv) any breach of contract or
dispute between Borrower, the Issuing Bank, Lender or any other Person; (v) any
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (vi) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (vii) payment by the Issuing Bank under the Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of the Letter of Credit; and (viii) any other act, omission to
act, delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of Borrower's
Reimbursement Obligations.
 
(i) The issuance by the Issuing Bank of any amendment, supplement or other
modification to any Letter of Credit shall be subject to the same conditions
applicable under this Agreement to the issuance of new Letters of Credit
(including, without limitation, that the request therefor be made through the
Issuing Bank), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) Lender shall have consented
thereto.
 
(j) Upon the issuance by the Issuing Bank of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated, the Commitment shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the Stated Amount of such Letter of Credit plus any related Reimbursement
Obligations then outstanding.
 
(k) If on the date (the "Facility Termination Date") this Agreement is
terminated (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise) any Letters of Credit are outstanding, Borrower shall, on
the Facility Termination Date, pay to Lender an amount of money equal to the
Stated Amount of such Letter(s) of Credit, together with the amount of any fees
which would otherwise be payable by Borrower to Lender or the Issuing Bank in
respect of such Letters of Credit but for the occurrence of the Facility
Termination Date for deposit into the Collateral Account.  If at any time the
aggregate Stated
 

 
 

--------------------------------------------------------------------------------

 

(l) Amount of all outstanding Letters of Credit shall exceed the L/C Commitment
Amount then in effect, Borrower shall pay to Lender for deposit into the
Collateral Account an amount equal to such excess.  If a drawing pursuant to any
such Letter of Credit occurs on or prior to the expiration date of such Letter
of Credit, Borrower authorizes Lender to disburse to the Issuing Bank the monies
deposited in the Collateral Account to make payment to the beneficiary with
respect to such drawing.  If no drawing occurs on or prior to the expiration
date of any such Letter of Credit, Lender shall return to Borrower the monies
deposited in the Collateral Account with respect to such outstanding Letter of
Credit on or before the date 10 Business Days after the expiration date with
respect to the Letter of Credit.
 
(m) If as a result of the adoption of any Applicable Law or guideline of general
applicability regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or if as a result of any risk-based capital guideline or
other requirement heretofore or hereafter issued by any Governmental Authority,
there shall be imposed, modified or deemed applicable any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or of Lender purchasing participations
in) or maintaining its obligation hereunder to issue (or purchase participations
in) any Letter of Credit or reduce any amount receivable by the Issuing Bank or
Lender hereunder in respect of any Letter of Credit, then, upon demand by the
Issuing Bank or Lender, Borrower shall pay immediately to the Issuing Bank or
Lender, as applicable, from time to time as specified by the Issuing Bank or
Lender, such additional amounts as shall be sufficient to compensate the Issuing
Bank or Lender for such increased costs or reductions in amount.
 

--------------------------------------------------------------------------------


ARTICLE 2.
 
GENERAL LOAN PROVISIONS
 
Section 2.1 Fees.
 
(a) Upon the execution of this Agreement, Borrower shall pay to the Lender a
credit facility fee equal to $262,500.00.
 
(b) On the first day of each January, April, July and October prior to the
Revolving Credit Termination Date, commencing October 1, 2007, and on the
Revolving Credit Termination Date with respect to the period since the last date
on which the Unused Fee was paid, Borrower shall pay to Lender the Unused
Fee.  If the unused portion of the Commitment is equal to or less than fifty
percent (50%) of the Commitment, the Unused Fee rate shall be zero dollars
($-0-).  If the unused portion of the Commitment is greater than fifty percent
(50%) of the Commitment, the Unused Fee rate shall be 15/100% (.15%) of the
unused portion of the Commitment.
 
(c) Borrower agrees to pay to Lender such reasonable fees for services rendered
by Lender as shall be separately agreed upon between Borrower and
Lender.  Borrower agrees to pay to the Issuing Bank such reasonable fees for
services rendered by the Issuing Bank as shall be separately agreed upon between
Borrower and the Issuing Bank from time to time.
 


(d) Borrower agrees to pay to Lender a letter of credit fee at a rate per annum
equal to the product obtained by multiplying the then Applicable Margin for
LIBOR Loans times the Stated Amount of each Letter of Credit on the date of
issuance of such Letter of Credit and on each anniversary of the date of
issuance thereof until such Letter of Credit has expired.  The fee provided for
in the immediately preceding sentence shall be nonrefundable.  Borrower shall
also pay directly to the Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.  Borrower shall also pay to Lender, solely for its own account
and on the date of the issuance of such Letter of Credit, a fronting fee in
respect of each Letter of Credit at the rate equal to one-eighth of one percent
(0.125%) per annum on the Stated Amount of such Letter of Credit; provided,
however, in no event shall the amount of such fronting fee in respect of any
Letter of Credit be less than $500.00.
 
Section 2.2 Computation of Interest and Fees.
 
Interest on the Loans and the Letter of Credit Liabilities and all fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day of a period).
 
Section 2.3 Limitation of Interest.
 
(a) It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply strictly with the applicable Texas law (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law) governing the maximum rate or amount of interest payable on the
Revolving Note or the Related Indebtedness.  If the applicable law is ever
judicially interpreted so as to render usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the Revolving Note, any of the
other Loan Documents or any other communication or writing by or between
Borrower and Lender related to the transaction or transactions that are the
subject matter of the Loan Documents, (ii) contracted for, charged or received
by reason of Lender's exercise of the option to accelerate the maturity of the
Revolving Note and/or the Related Indebtedness, or (iii) Borrower will have paid
or Lender will have received by reason of any voluntary prepayment by Borrower
of the Revolving Note and/or the Related Indebtedness, then it is Borrower's and
Lender's express intent that all amounts charged in excess of the Maximum Lawful
Rate shall be automatically canceled, ab initio, and all amounts in excess of
the Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of the Revolving Note and/or the Related Indebtedness (or, if
the Revolving Note and all Related Indebtedness have been or would thereby be
paid in full, refunded to Borrower), and the provisions of the Revolving Note
and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if the Revolving Note has been paid
in full before the end of the stated term of the Revolving Note, then Borrower
and Lender agrees that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such
 

(b) excess interest to Borrower and/or credit such excess interest against the
Revolving Note and/or any Related Indebtedness then owing by Borrower to
Lender.  Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Lender, Borrower will provide written notice to
Lender, advising Lender in reasonable detail of the nature and amount of the
violation, and Lender shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Revolving
Note and/or the Related Indebtedness then owing by Borrower to Lender.  All sums
contracted for, charged or received by Lender for the use, forbearance or
detention of any debt evidenced by the Revolving Note and/or the Related
Indebtedness shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of the Revolving
Note and/or the Related Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of the Revolving Note and/or the Related Indebtedness does not exceed
the Maximum Lawful Rate from time to time in effect and applicable to the
Revolving Note and/or the Related Indebtedness for so long as debt is
outstanding.  In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Revolving Note and/or the Related
Indebtedness.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Lender to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such
acceleration.  Borrower and Lender hereby agree that any and all suits alleging
the contracting for, charging or receiving of usurious interest shall lie in
Harris County, Texas, and each irrevocably waives the right to venue in any
other county.
 
(c) As used herein, the term "Maximum Lawful Rate" shall mean the maximum lawful
rate of interest which may be contracted for, charged, taken, received or
reserved by Lender in accordance with the applicable laws of the State of Texas
(or applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law), taking into account all Charges (as herein defined) made in
connection with the transaction evidenced by the Revolving Note and the other
Loan Documents.  As used herein, the term "Charges" shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, received,
taken or reserved by Lender in connection with the transactions relating to the
Revolving Note and the other Loan Documents, which are treated as interest under
applicable law.  As used herein, the term "Related Indebtedness" shall mean any
and all debt paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such debt which has been paid or is payable by
Borrower to Lender under the Revolving Note.
 
(d) To the extent that Lender is relying on Chapter 303 of the Texas Finance
Code to determine the Maximum Lawful Rate payable on the Revolving Note and/or
the Related Indebtedness, Lender will utilize the weekly ceiling from time to
time in effect as provided in such Chapter 303, as amended.  To the extent
United States federal law permits Lender to contract for, charge, take, receive
or reserve a greater amount of interest than under Texas law, Lender will rely
on United States federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law
 

 
 

--------------------------------------------------------------------------------

 

(e) now or hereafter in effect, Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
 
(f) Notwithstanding anything in the Revolving Note to the contrary, if at any
time (i) the interest rate provided for under the Revolving Note or any other
Loan Document (the "Stated Rate"), and (ii) the Charges computed over the full
term of the Revolving Note, exceed the Maximum Lawful Rate, then the rate of
interest payable hereunder, together with all Charges, shall be limited to the
Maximum Lawful Rate; provided, however, that any subsequent reduction in the
Stated Rate shall not cause a reduction of the rate of interest payable
hereunder below the Maximum Lawful Rate until the total amount of interest
earned hereunder, together with all Charges, equals the total amount of interest
which would have accrued at the Stated Rate if such interest rate had at all
times been in effect.  Changes in the Stated Rate resulting from a fluctuations
in the rates used to calculate the Stated Rate shall be subject to the
provisions of this paragraph.
 
Section 2.4 Statements of Account.
 
Lender will account to Borrower monthly with a statement of Loans, charges and
payments made pursuant to this Agreement and the other Loan Documents, and such
account rendered by Lender shall be prima facie evidence thereof.  The failure
of Lender to maintain or deliver such a statement of accounts shall not relieve
or discharge Borrower from its obligations hereunder.
 
Section 2.5 Lender's Reliance.
 
Neither Lender, nor the Issuing Bank, shall incur any liability to Borrower for
acting upon any telephonic notice permitted under this Agreement which Lender or
the Issuing Bank believes reasonably and in good faith to have been given by an
individual authorized to deliver a Notice of Borrowing, Notice of Conversion,
Notice of Continuation, a request for issuance of a Letter of Credit or an
Extension Request on behalf of Borrower.
 
ARTICLE 3.
 
UNENCUMBERED POOL PROPERTIES
 
Section 3.1 Acceptance of Unencumbered Pool Properties
 
(a) Existing Unencumbered Pool Properties.  Subject to compliance with the terms
and conditions of Section 5.1, Lender has accepted the Properties listed on
Schedule 4.1 as of the date hereof as Unencumbered Pool Properties.
 
(b) Submission of Additional Properties.  If Borrower desires that Lender accept
an additional Property as an Unencumbered Pool Property, Borrower shall so
notify Lender in writing.  No Property will be evaluated by Lender unless it is
an Eligible Property, and unless and until Borrower delivers to Lender the
following, in form and substance satisfactory to Lender:
 

(c) An Executive Investment Summary in a form acceptable to the Lender;
 
(i) An Unencumbered Pool Certificate setting forth (A) on a pro forma basis the
Maximum Loan Availability, assuming that such Property is accepted as an
Unencumbered Pool Property; (B) the Occupancy Rate of such Property, and (C) the
aggregate Occupancy Rate of all Unencumbered Pool Properties, assuming that such
Property is accepted as an Unencumbered Pool Property; and
 
(ii) Copies of most recent environmental report, Borrower's current title policy
and a current survey applicable to such Property to the extent same are
available to Borrower; and
 
(iii) An Eligibility Certificate executed by the chief financial officer or
controller of Borrower (which officer shall be authorized to execute such
certificate) in the form of Exhibit H attached hereto.
 
Following receipt of the foregoing items (i) through (iii) for such Property,
Lender will, within thirty (30) days after receipt of, review such documents and
information from Borrower (the "Review Period") take one of the following
actions:  (I) notify Borrower of Lender's approval of the Property as an
Unencumbered Pool Property or (II) request from Borrower further information
relating to such Property in accordance with the following paragraph.  If none
of the foregoing actions is taken by Lender prior to the expiration of the
Review Period, Lender shall be deemed to have accepted such Property as an
Unencumbered Pool Property.
 
At any time during the Review Period, Lender may request that Borrower furnish
additional information regarding the additional property.  If a request is made
for such further information by Lender during the Review Period, Borrower shall
promptly (but in any event within ten (10) days of receipt of such request)
deliver the requested information to Lender.  Lender shall then have twenty (20)
days (the "Extended Review Period") after receipt from Borrower of the requested
information to notify Borrower of its acceptance or rejection of such
Property.  If Lender notifies the Borrower of its rejection of such Property,
such Property shall not be accepted as an Unencumbered Pool Property under this
subsection (b).  If Lender fails to notify Borrower prior to the expiration of
the Extended Review Period, Lender shall be deemed to have accepted such
Property as Unencumbered Pool Property.
 
Section 3.2 Termination of Designation as Unencumbered Pool Property.
 
From time to time Borrower may request, upon not less than 30 days prior written
notice to Lender, that an Unencumbered Pool Property cease to be an Unencumbered
Pool Property.  Lender shall grant such request if all of the following
conditions are satisfied:
 
(a) no Default or Event of Default shall have occurred and be continuing both at
the time of such request and immediately after giving effect to such request;
and
 
(b) Borrower shall have delivered to Lender an Unencumbered Pool Certificate
demonstrating on a pro forma basis, and Lender shall have determined, that the
outstanding principal balance of the Loans, together with the aggregate amount
of Letter of Credit Liabilities, will not exceed the Maximum Loan Availability
after giving effect to such request and any
 

 
 

--------------------------------------------------------------------------------

 

(c) prepayment to be made and/or the acceptance of any Property as an additional
or replacement Unencumbered Pool Property to be given concurrently with such
request.
 
Section 3.3 Additional Requirements of Unencumbered Pool Properties.
 
(a) The aggregate Occupancy Rate of all Unencumbered Pool Properties, when
determined on a combined basis, shall at all times equal or exceed 90% and no
single Unencumbered Pool Property shall have an Occupancy Rate of less than 80%.
 
(b) A Property shall cease to be an Unencumbered Pool Property if it shall cease
to be an Eligible Property.
 
(c) If a tenant of an Unencumbered Pool Property, while paying rent, has not
actually occupied the Property for 90 days, such Tenant's space shall, for the
purpose of determining Occupancy Rate, be deemed unoccupied.
 
(d) No single-tenant leasing one or more Unencumbered Pool Property shall
constitute greater than 10% of the total value of the Unencumbered Pool
Properties.
 
(e) Any single Unencumbered Pool Property which has an Unencumbered Pool Value
that is greater than 15% of the total value of all Unencumbered Pool Properties
shall, for the purposes of determining Maximum Loan Availability, only be
accorded a value in an amount equal to 15% of the total value of all
Unencumbered Pool Properties, except that the foregoing, limit shall, as to the
MacArthur Pads be increased to 25% of the total value of all Unencumbered Pool
Properties.
 
(f) The aggregate Unencumbered Pool Value of all Unencumbered Pool Properties
which are ground leased to retail tenants shall not exceed thirty percent (30%)
of the aggregate Unencumbered Pool Value of all Unencumbered Pool Properties.
 
ARTICLE 4.
 
CONDITIONS
 
Section 4.1 Conditions Precedent to Effectiveness.
 
The effectiveness of this Agreement and the obligation of Lender to make any
Loans to Borrower or to cause the Issuing Bank to issue any Letters of Credit in
accordance with the terms hereof are subject to the condition precedent that
Borrower deliver to Lender each of the following, each of which shall be in form
and substance reasonably satisfactory to Lender:
 
(a) counterparts of this Agreement and all other Loan Documents executed by the
parties hereto;
 
(b) the Revolving Note executed by Borrower, payable to Lender and complying
with the terms of Section 2.13;
 
(c) the Guaranty executed by each Guarantor;
 

(d) an opinion of counsel (which may be an attorney employed by Borrower) to the
Loan Parties, and addressed to Lender in substantially the form of Exhibit F;
 
(e) a certified copy of the Bylaws of Borrower;
 
(f) a certificate of incumbency signed by the Secretary or Assistant Secretary
of Borrower with respect to each of the officers of Borrower authorized to
execute and deliver the Loan Documents to which Borrower is a party;
 
(g) certified copies (certified by the Secretary or Assistant Secretary of
Borrower) of all action taken by Borrower's Board of Directors to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
 
(h) certified copy (certified by the Secretary or Assistant Secretary of
Borrower) of the Amended and Restated Declaration of Trust of Borrower as filed
in Harris County, Texas;
 
(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
State of formation of such Guarantor;
 
(j) a Certificate of Good Standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the State of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which each such Guarantor is required to be so qualified;
 
(k) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;
 
(l) copies certified by the Secretary or Assistant Secretary of each Guarantor
(or other individual performing similar functions) of (i) the by-laws of such
Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and (ii)
all corporate, partnership, member or other necessary action taken by such
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;
 
(m) an Unencumbered Pool Certificate calculated as of the date hereof;
 
(n) the fees then due under Section 3.1;
 
(o) such other documents and instruments as Lender may reasonably request.
 

 
 

--------------------------------------------------------------------------------

 

(p) Conditions Precedent to Loans and Issuance of Letters of Credit.
 
The obligation of Lender to make any Loans or to cause the Issuing Bank to issue
Letters of Credit is subject to the condition precedent that the following
conditions be satisfied in the judgment of Lender:
 
(q) in the case of Loans, timely receipt by Lender of a Notice of Borrowing;
 
(r) the proposed use of proceeds of such Loans or proposed use of such Letter of
Credit, as the case may be, set forth in the Notice of Borrowing is consistent
with the provisions of Section 7.8.;
 
(s) Since the date of the most recent financial statements of Borrower or
Guarantors delivered to Lender, nothing shall have occurred which would or could
have a Materially Adverse Effect on Borrower or any Guarantor;
 
(t) immediately before and after the making of such Loans or the issuance of
such Letter of Credit, as applicable, no Default (including without limitation
the existence of the condition described in Section 2.1(b)) or Event of Default
shall have occurred and be continuing; and
 
(u) the representations and warranties of Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents to which any of them is
a party shall be true in all material respects on and as of the date of the
making of such Loans or issuance of such Letter of Credit, as applicable, except
to the extent such representations or warranties specifically relate to an
earlier date or such representations or warranties become untrue by reason of
events or conditions otherwise permitted hereunder and the other Loan Documents.
 
The delivery of each Notice of Borrowing, the making of each Loan and the
issuance of each Letter of Credit shall constitute a certification by Borrower
to Lender and the Issuing Bank that the statements in the immediately preceding
clauses (b) through (e) are true.
 
ARTICLE 5.
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants, to the best of its knowledge and belief
(limited to the current actual knowledge, after due inquiry, of H. Kerr Taylor
and Chad Braun, to Lender and the Issuing Bank as follows:
 
Section 5.1 Existence and Power.
 
Borrower is a Texas Real Estate Investment Trust duly formed and validly
existing under the laws of the State of Texas and is qualified as a real estate
investment trust under Section 856 of the Internal Revenue Code.  Each of
Borrower's Subsidiaries is a corporation or other applicable legal entity, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation.  Each of Borrower and its
Subsidiaries has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and is duly qualified and is in good standing as a
foreign corporation or other applicable legal entity, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except where
the failure to be so qualified or authorized would not have a Materially Adverse
Effect.
 
Section 5.2 Ownership Structure.
 
Schedule 6.2. correctly sets forth the corporate structure and ownership
interests of Borrower and all of its Subsidiaries as of the date hereof,
including the correct legal name of Borrower and each such Subsidiary, and
Borrower's relative equity interest in each such Subsidiary.
 
Section 5.3 Authorization of Agreement, Revolving Notes, Loan Documents and
Borrowings.
 
Each Loan Party has the right and power, and has taken all necessary action to
authorize it, to borrow hereunder (in the case of Borrower) and to execute,
deliver and perform the Loan Documents to which it is or is to be a party, in
accordance with their respective terms and to consummate the transactions
contemplated.  Each of the Loan Documents has been (and when executed and
delivered in connection with this Agreement will be) duly executed and delivered
by the duly authorized officers of each Loan Party a party thereto and each is
(and each other Loan Document when executed and delivered in connection with
this Agreement will be) a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its respective terms,
except as the same may be limited by bankruptcy, insolvency, and other similar
laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein may be limited by equitable
principles generally.
 
Section 5.4 Compliance of Agreement, Revolving Notes, Loan Documents and
Borrowing with Laws, etc.
 
The execution, delivery and performance of the Loan Documents in accordance with
their respective terms and the borrowing of Loans hereunder do not and will not,
by the passage of time, the giving of notice or otherwise (a) require any
Governmental Approval, or violate any Applicable Law relating to any Loan Party,
the failure to possess or to comply with which would have a Materially Adverse
Effect; (b) conflict with, result in a breach of or constitute a default under
the declaration of trust of Borrower, the articles of incorporation, articles of
organization, partnership agreement or other comparable instrument of any other
Loan Party, or any indenture, agreement or other instrument to which any Loan
Party is a party or by which it or any of its properties may be bound and the
violation of which would have a Materially Adverse Effect; or (c) result in or
require the creation or imposition of any Lien upon or with respect to any
Unencumbered Pool Property other than Permitted Liens.
 
Section 5.5 Compliance with Law; Governmental Approvals.
 
Each of Borrower and its Subsidiaries is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Law
relating to it, except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, singly or in the aggregate, cause a Default
or Event of Default or have a Materially Adverse Effect and in respect of which
(if Borrower has actual knowledge of such Applicable Law or Governmental
Approval) adequate reserves have been established on the books of Borrower or
such Subsidiary, as applicable.
 
Section 5.6 Indebtedness and Guarantees.
 
Schedule 6.6 is a complete and correct listing of all Indebtedness and
Guarantees of Borrower and the other Loan Parties as of the date hereof.  Each
Loan Party has performed and is in compliance with all of the terms of such
Indebtedness and such Guarantees and all instruments and agreements relating
thereto in all material respects, and no default or event of default, or event
or condition which with the giving of notice, the lapse of time or otherwise,
would constitute such a default or event of default, exists with respect to any
such Indebtedness or Guarantees.
 
Section 5.7 Property Management Agreements and Other Major Agreements.
 
Schedule 6.7 sets forth all Property Management Agreements and other Major
Agreements to which Borrower is a party or otherwise relating to any of the
Unencumbered Pool Properties as of the date hereof.  All Property Management
Agreements and other Major Agreements are in full force and effect and to
Borrower's knowledge no default or event of default exists under any of such
agreements.
 
Section 5.8 Absence of Defaults.
 
Neither Borrower nor any Guarantor is in default under its declaration of trust,
articles of incorporation, bylaws, operating agreement, partnership agreement or
other organizational or constituent document, and no event has occurred, which
has not been remedied, cured or waived (a) which constitutes a Default or an
Event of Default; or (b) which constitutes, or which with the passage of time,
the giving of notice or otherwise, would constitute, a default or event of
default by Borrower, any Guarantor or any other Loan Party under any material
agreement (other than this Agreement) or judgment, decree or order to which
Borrower, any Guarantor or any other Loan Party is a party or by which Borrower
or any of its properties may be bound.
 
Section 5.9 Financial Information.
 
The consolidated balance sheets of Borrower as of June 30, 2007 and the related
statements of earnings, stockholders' equity and cash flows for the three month
period, then ending, copies of which have been delivered to Lender, fairly
present, in conformity with GAAP, the financial position of Borrower and its
Subsidiaries, on a consolidated basis, as of such date and its results of
operations and cash flows for such fiscal period.  Since June 30, 2007, and with
reference to such date, no change has occurred which could or would have a
Materially Adverse Effect.
 
Section 5.10 Litigation.
 
There is no action, suit or proceeding pending against, or to the knowledge of
Borrower threatened against or affecting, Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official (a)
which would reasonably be expected  to have a Materially Adverse Effect or (b)
which in any manner draws into question the validity of any Loan Document.
 
 

 
 

--------------------------------------------------------------------------------

 

Section 5.11 ERISA.
 
No Loan Party maintains, and has at any time maintained, any Plan subject to the
provisions of ERISA and is, and has at any time been, a member of any ERISA
Group with any Person that has at any time maintained any such Plan.
 
Section 5.12 Taxes.
 
(a) As of the date hereof, no United States Federal income tax returns of the
"affiliated group" (as defined in the Internal Revenue Code) of which Borrower
is a member have been examined and closed.  The members of such affiliated group
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by any of them
except for taxes being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established.  The charges, accruals and
reserves on the books of Borrower in respect of taxes or other governmental
charges are, in the opinion of Borrower, adequate.
 
(b) Borrower is in compliance with all conditions imposed under the Internal
Revenue Code to allow Borrower to maintain its status as a REIT.
 
Section 5.13 Investment Company Act; Public Utility Holding Company Act.
 
Neither Borrower nor any of its Subsidiaries is (a) an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended, (b) a "holding company" or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
the other Loan Documents or to perform its obligations hereunder or thereunder.
 
Section 5.14 Full Disclosure.
 
All written information furnished by or on behalf of Borrower to Lender or
Issuing Bank for purposes of or in connection with this Agreement and the other
Loan Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by or on behalf of Borrower or any Subsidiary to
Lender or Issuing Bank will be, true and accurate in all material respects on
the date as of which such information is stated or certified and does not, and
will not, fail to state any material facts necessary to make the statements
contained therein not misleading.  Borrower has disclosed to Lender in writing
any and all facts known to Borrower which, to the extent Borrower can now
reasonably foresee, could or would have a Materially Adverse Effect.
 


Insurance.
 
Schedule 6.15 sets forth a true and correct description of the insurance
coverage maintained by or on behalf of each Loan Party currently in effect.
 
Section 5.15 Not Plan Assets.
 
The respective assets of Borrower and each other Loan Party do not and will not
constitute "plan assets" within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder, of any ERISA Plan or
Non-ERISA Plan.  The execution, delivery and performance of this Agreement, and
the borrowing and repayment of amounts thereunder, do not and will not
constitute "prohibited transactions" under ERISA or the Internal Revenue Code.
 
Section 5.16 Title and Liens.
 
Each of Borrower and its Subsidiaries has good, indefeasible and legal title to,
or a valid leasehold interest in, (a) its respective Properties and (b) its
other assets, except in the case of this clause (b) where the failure to have
such title to its other assets could not reasonably be expected to have a
Materially Adverse Effect.  Each of the Unencumbered Pool Properties is free and
clear of all Liens except for Permitted Liens.
 
Section 5.17 Unencumbered Pool Properties.
 
Each of the Unencumbered Pool Properties qualifies as an Eligible Property.
 
Section 5.18 Margin Stock.
 
Neither Borrower nor any of its Subsidiaries is engaged principally in the
business of extending credit for the purpose of purchasing or carrying "margin
stock" within the meaning of Regulation T, U or X.
 
Section 5.19 Solvency.
 
Borrower and the other Loan Parties are Solvent and will remain Solvent after
giving effect to the execution and delivery of each Loan Document to which any
is a party, the initial disbursement of Loans hereunder and the payment and
accrual of all fees then payable under this Agreement or any of the other Loan
Documents.
 
Section 5.20 Tax Shelter Regulations.
 
Neither the Borrower, any Guarantor, any non-borrower trustor, nor any
Subsidiary of any of the foregoing intends to treat the Revolving Loan or the
transactions contemplated by this Agreement and other Loan Documents as being a
"reportable transaction" (within the meaning of Treasury Regulation Section
1.6011-4).  If the Borrower, or any other Loan Party determines to take any
action inconsistent with such intention, the Borrower will promptly notify the
Lender thereof.  If the Borrower so notifies the Lender, the Borrower
acknowledges that Lender may treat the Revolving Loan as part of a transaction
that is subject to Treasury Regulation Section  301.6112-1, and Lender will
maintain the lists and other records, including the identity of the applicable
Loan Party as required by such Treasury Regulation.
 
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 6.
 
COVENANTS
 
Borrower agrees that, so long as Lender has any Commitment hereunder or any
Obligation remains unpaid:
 
Section 6.1 Information.
 
Borrower will deliver to Lender:
 
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, retained earnings, and comprehensive
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be certified by (a) the chief financial
officer or controller of the Borrower, in his or her opinion, to present fairly,
in accordance with GAAP, the financial position of the Borrower and its
Subsidiaries as at the date thereof and the result of operations for such period
and (b) KPMG or any other independent certified public accountants of recognized
national standing acceptable to Lender whose certificate shall be unqualified
and in scope and substance satisfactory to Lender;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower as of the end of such quarter and the
related consolidated statements of funds from Operations or earnings,
stockholders' equity, cash flows for such quarter and for the portion of
Borrower's fiscal year ended at the end of such quarter, together with forward
looking cash flow projections for the next four fiscal quarters of Borrower,
setting forth in comparative form the figures for the corresponding quarter and
the corresponding portion of Borrower's previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
(subject to absence of full footnote disclosures and other than the statement of
funds from operations) and consistency by the chief financial officer or
controller of Borrower (which officer shall be authorized to so certify such
statements);
 
(c) simultaneously with the delivery of each set of financial statements
referred to in the immediately preceding clauses (a) and (b), a certificate of
the chief financial officer or controller of Borrower (which officer shall be
authorized to execute such certificate) (i) setting forth in reasonable detail
the calculations required to establish whether Borrower was in compliance with
the requirements of Article 8 on the date of such financial statements, (ii)
stating whether any Default or Event of Default is known to Borrower on the date
of such certificate and, if any Default or Event of Default is then known to
Borrower, setting forth the details thereof and the action which Borrower is
taking or proposes to take with respect thereto, and (iii) setting forth a
schedule of all Contingent Obligations of Borrower as of the date of such
financial statements;
 

(d) as soon as available and in any event within 45 days after the end of each
fiscal quarter of Borrower, an Unencumbered  Pool Certificate setting forth the
information to be contained therein as of the last day of such fiscal quarter;
 
(e) within 45 days after the end of each fiscal quarter of Borrower, the Net
Operating Income and occupancy rates for each Unencumbered Pool Property;
provided, as to any specific Property, Lender shall have the right to require
Borrower to deliver such information on a monthly basis;
 
(f) upon Lender's request, a current rent roll and detailed operating statement
for any specific Property; provided, however, Lender shall have the right to
require Borrower to provide such information on an ongoing monthly basis as to
any specific Property;
 
(g) within 45 days after the beginning of each calendar year, a projected cash
flow statement of Borrower and its Subsidiaries, in a form satisfactory to
Lender, for such calendar year, prepared on a quarterly basis and setting forth
the estimates and assumptions (including without limitation, with respect to
costs, revenues, general economic conditions, seasonal variations, financial and
market conditions and results of operations) on which such projections are
based;
 
(h) no later than 30 days before the end of each fiscal year of Borrower, a
property budget for each Unencumbered Pool Property for the coming fiscal year
of Borrower;
 
(i) promptly upon receipt thereof, copies of all management reports relating to
the financial condition of Borrower submitted to Borrower or its Board of
Trustees by Borrower's independent public accountants;
 
(j) within ten days after H. Kerr Taylor, Chad Braun, Brett Treadwell, Anne
Newtown or other officer of Borrower with the rank of Executive Vice President
or higher obtains knowledge of any Default or Event of Default, a certificate of
the chief financial officer or controller of Borrower setting forth the details
thereof and the action which Borrower is taking or proposes to take with respect
thereto;
 
(k) promptly upon the mailing thereof to the shareholders of Borrower generally,
copies of all financial statements, reports, offering memoranda and proxy
statements so mailed;
 
(l) promptly upon the filing thereof, notify Lender of the filing of all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports, if any, which Borrower or
any of its Subsidiaries which it directly or indirectly controls shall file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange, and, if Lender
requests same, provide Lender with a copy of any such requested filings;
 
(m) if requested by Lender, promptly upon the release thereof, copies of all
press releases of Borrower and any of its Subsidiaries which it directly or
indirectly controls;
 

 
 

--------------------------------------------------------------------------------

 

(n) promptly upon obtaining knowledge thereof, a description in reasonable
detail of (i) any action, suit or proceeding commenced against Borrower, any of
its Subsidiaries or any of the Unencumbered Pool Properties which is reasonably
likely to have a Materially Adverse Effect, and (ii) any change which would or
could have a Materially Adverse Effect on any of the Unencumbered Pool
Properties, including, without limitation, any contract or agreement regarding
the sale, transfer, mortgage or other encumbrance relating thereto or any
default of any major tenant under any lease thereof;
 
(o) promptly upon the occurrence of same, written notice of any change in the
composition of Borrower's board of trustees and of any change in the senior
management personnel of Borrower;
 
(p) written notice of the acquisition, incorporation or other creation of any
Subsidiary after the date hereof, such notice to be given within 10 Business
Days of such acquisition, incorporation or other creation; and
 
(q) from time to time such additional information regarding the financial
position or business of Borrower and its Subsidiaries or any Property as Lender
may reasonably request.
 
Section 6.2 Payment of Obligations.
 
(a) Borrower will pay and discharge, and will cause each Subsidiary to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, including, without limitation, tax liabilities, except where the
same may be contested in good faith by appropriate proceedings unless the
contest thereof would have a Materially Adverse Effect, and will maintain, and
will cause each Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.  Borrower has paid or will pay (or
has caused to be paid or will be caused to be paid) in full (except for such
retainages as may be permitted or required by any Applicable Law to be withheld
pending completion of any improvements) all sums by Borrower or its Subsidiaries
owing or claimed from Borrower or such Subsidiaries for labor, material,
supplies, personal property (whether or not a fixture) and services of every
kind and character used, furnished or installed in or on any Pool Property and
no claim for same exists or will be permitted to be created, except where the
same may be contested in good faith by appropriate proceedings unless the
contest thereof would have a Materially Adverse Effect, and will maintain, and
will cause each Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
 
(b) Borrower will utilize the proceeds (net of transaction costs) derived from
(i) the sale or issuance by Borrower of Shares, options, warrants or other
Equity Interests of any class or character, (ii) the sale of Unencumbered Pool
Property and (iii) Indebtedness incurred by Borrower, to repay the then
outstanding principal balance of the Revolving Note.
 
Section 6.3 Maintenance of Property; Insurance.
 
(a) Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear and insured casualty losses excepted.
 

(b) Borrower will maintain, and will cause each other Loan Party and each
Subsidiary to maintain insurance coverage with financially sound and reputable
insurance companies in such amounts and with respect to such risks as is
consistent with insurance maintained by businesses of comparable type and size
in the industry or as may be required by Applicable Law, which insurance shall
be acceptable to Lender.  Borrower may cause such insurance to be provided by
the tenant of a Property.  In addition to the foregoing, Borrower shall maintain
insurance as may be required under the other Loan Documents.  Borrower will
deliver to Lender (i) upon request of Lender from time to time full information
as to the insurance carried, (ii) within five days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage from
that existing on the date of this Agreement and (iii) forthwith, notice of any
cancellation or nonrenewal of coverage by Borrower.
 
Section 6.4 Conduct of Business; Maintenance of Existence; Qualification;
Amendment of Declaration of Trust.
 
(a) Borrower will only engage in the business of acquiring, developing, owning,
managing and operating single-tenant and multi-tenant retail properties,
together with related business activities and investments incidental thereto, as
such related activities and investments are contemplated by the provisions of
Section 8.5 of this Agreement.
 
(b) Subject to Section 7.7, Borrower will preserve, renew and keep in full force
and effect, and will cause each Subsidiary to preserve, renew and keep in full
force and effect their respective existence and their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business; provided that nothing in this Section shall prohibit (i) the merger of
a Subsidiary into Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, and (ii) the dissolution
of a Subsidiary if (A) Borrower's board of trustees has determined that such
dissolution is in the best interest of Borrower, (B) such dissolution will not
be materially disadvantageous to Lender and (C) such dissolution will not have a
Materially Adverse Effect.
 
(c) Borrower will, and will cause each Subsidiary to, qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized would have a Materially Adverse Effect.
 
(d) Borrower shall not amend, supplement, restate or otherwise modify its
declaration of trust without the prior written consent of Lender unless such
amendment, supplement or other modification (i) is required under or as a result
of the Internal Revenue Code or other Applicable Law, (ii) is required or
prudent to maintain Borrower's status as a REIT, or (iii) does not affect the
operation or management of Borrower, the rights and obligations of any party
thereto or any other material provision of the document.
 

 
 

--------------------------------------------------------------------------------

 

(e) Compliance with Laws.
 
Borrower will comply, and cause each Subsidiary to comply, with all Applicable
Laws, including without limitation, all Environmental Laws and ERISA and the
rules and regulations thereunder, except where compliance therewith is contested
in good faith by appropriate proceedings or the failure to so comply would not
have a Materially Adverse Effect.
 
Section 6.5 Inspection of Property, Books and Records.
 
Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary to permit, representatives of Lender to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants in Borrower's presence prior to an
Event of Default, all at such reasonable times during business hours and as
often as may reasonably be desired and with reasonable notice so long as no
Event of Default shall have occurred and be continuing.  All inspections of
Properties are subject to the rights of tenants in possession of the Properties.
 
Section 6.6 Consolidations, Mergers, Acquisitions and Sales of Assets.
 
Borrower shall not, and shall not permit any Subsidiary to (a) consolidate or
merge with or into, acquire a Substantial Amount of the assets of, or make any
Investment of a Substantial Amount in, any other Person, (b) acquire any
Property without prior written notice to Lender, (c) incur any additional
Secured Indebtedness without prior written notice to Lender or (d) sell, lease
or otherwise transfer, directly or indirectly, and whether by one or a series of
related transactions, a Substantial Amount of its assets (including capital
stock or other securities of Subsidiaries) to any other Person without the prior
written consent of Lender, which consent will not be unreasonably withheld or
delayed and (i) after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; (ii) in the case of a consolidation or
merger by Borrower or a Subsidiary, Borrower or such Subsidiary, as applicable,
is the survivor thereof and (iii) at the time Borrower requests Lender's
consent, Borrower shall have delivered to Lender a Compliance Certificate,
calculated on a pro forma basis, evidencing Borrower's continued compliance with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Article 8,
after giving effect to such consolidation, merger, acquisition, Investment,
sale, lease or other transfer.
 
Section 6.7 Use of Proceeds and Letters of Credit.
 
Borrower will only use the proceeds of the Loans made under this Agreement (a)
for the payment of pre-development and development costs incurred in connection
with a Development Property; (b) to finance acquisitions permitted under Section
8.5; (c) to finance the repayment of Indebtedness of Borrower, including the
making of scheduled amortization payments on Indebtedness; (d) to finance
acquisitions of unimproved real estate intended to become a Development
Property; (e) to make Investments permitted by this Agreement; (f) to finance
tenant improvements at the Properties, (g) to provide for capital expenditure,
general working capital and corporate needs of Borrower and (h) to repurchase
Class B and Class C stock previously issued by Borrower.  Borrower will not use
any proceeds of the Loans for the purpose of purchasing or carrying any "margin
stock" within the meaning of Regulations T, U and X if such use would result in
a violation of any of Regulations T, U and X.  Borrower will use the Letters of
Credit only for the same purposes for which it may use the proceeds of Loans.
 
Section 6.8 Major Agreements.
 
Borrower shall, and shall cause each other Loan Party to, duly and punctually
perform and comply with any and all material representations, warranties,
covenants and agreements expressed as binding upon Borrower or such other Loan
Party under any Major Agreement.  Without Lender's prior written consent,
Borrower shall not do or knowingly permit to be done anything to impair
materially the value of any of the Major Agreements; provided, Borrower may
terminate a Major Agreement so long as Borrower enters into a materially
comparable replacement agreement.
 
Section 6.9 Major Construction.
 
Borrower shall give Lender not less than 60-days' prior written notice before
commencing any construction, remodeling or demolition project or series of
related projects with respect to an Eligible Property of Borrower or any
Subsidiary, the aggregate cost of which will exceed $250,000.  If (a) any such
project would reasonably be expected to have a Materially Adverse Effect or (b)
the aggregate cost of such project will exceed $2,000,000, then Borrower or such
Subsidiary, as applicable, shall not commence such project without the prior
written consent of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, and will be deemed granted if no written denial is
received within 60 days after written notice to Lender of the project together
with an adequate description of the project which is reasonably acceptable to
Lender.
 
Section 6.10 Material Events.
 
Borrower shall give Lender not less than 30-day's prior written notice of any
material acquisitions, dispositions, mergers or asset purchases and shall, with
the giving of such notice, deliver a Compliance Certificate evidencing that
Borrower will, after giving effect to such proposed acquisition, disposition,
merger or asset purchase, be in compliance with its covenants under this
Agreement.
 
Section 6.11 ERISA.
 
Borrower will not and will not permit any Subsidiary to at any time maintain any
Plan subject to the provisions of ERISA and will not at any time be a member of
any ERISA Group with any Person that has at any time maintained any such Plan.
 
Section 6.12 ERISA Exemptions.
 
Borrower shall not, and shall not permit any of its Subsidiaries to, permit any
of its assets to become or be deemed to be "plan assets" within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any ERISA Plan or any Non-ERISA Plan.
 

 
 

--------------------------------------------------------------------------------

 

Section 6.13 Negative Pledge.
 
Borrower will not, and will not permit any Subsidiary to, (a) create, assume or
suffer to exist any Lien on any asset of Borrower or any Subsidiary, except for
Permitted Liens, without Lender's prior written approval which may be granted or
withheld in Lender's sole and absolute discretion; or (b) create or otherwise
cause or suffer to exist or become effective, any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary: (i) if such Subsidiary
is a Loan Party, to pay or perform its obligations under the Guaranty to which
it is a party prior to its obligation to pay dividends or make any other
distribution on any of such Subsidiary's capital stock or other securities owned
by Borrower or any Subsidiary of Borrower; (ii) to pay any Indebtedness owed to
Borrower or any other Subsidiary; (iii) to make loans or advances to Borrower or
any other Subsidiary; or (iv) to transfer any of its property or assets to
Borrower or any other Subsidiary.
 
Section 6.14 Listing Status and REIT Status.
 
Borrower will maintain its status as an American Stock Exchange listed company
and shall at all times be qualified as a real estate investment trust pursuant
to Section 856 of the Internal Revenue Code.
 
Section 6.15 Agreements with Affiliates.
 
Borrower shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction requiring such Person to pay any amounts to or otherwise
transfer property to, or pay any management or other fees to, any Affiliate
other than on terms and conditions (a) substantially as favorable to Borrower or
such Subsidiary as would be obtainable at the time in a comparable arm's length
transaction with a Person not an Affiliate or (b) which comply with the
requirements of the Statement of Policy for Real Estate Investment Trusts
promulgated by the North American Security Administrators Association, as
amended from time to time.
 
Section 6.16 New Subsidiaries.
 
Upon any Person becoming an Eligible Subsidiary of Borrower after the date
hereof, Borrower shall cause such Eligible Subsidiary to deliver to Lender
within 15 days of such event each of the following items (if not previously
delivered to Lender):
 
(a) an accession agreement in the form of Annex I to the Guaranty duly executed
by such Eligible Subsidiary;
 
(b) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such Eligible Subsidiary certified as of a recent date by the Secretary of State
of the State of formation of such Eligible Subsidiary;
 

(c) a Certificate of Good Standing or certificate of similar meaning with
respect to such Eligible Subsidiary issued as of a recent date by the Secretary
of State of the State of formation of such Eligible Subsidiary and certificates
of qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Eligible Subsidiary is required to be so qualified;
 
(d) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such Eligible Subsidiary
with respect to each of the officers of such Eligible Subsidiary authorized to
execute and deliver the Loan Documents to which such Guarantor is a party;
 
(e) copies certified by the Secretary or Assistant Secretary of such Eligible
Subsidiary (or other individual performing similar functions) of (i) the by-laws
of such Eligible Subsidiary, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Eligible Subsidiary to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;
 
(f) an opinion of legal counsel to such Eligible Subsidiary, regarding the due
formation and good standing of such Subsidiary, the enforceability of the Loan
Documents to which it is a party, and such other matters as Lender shall
request; and
 
(g) such other documents and instruments as Lender may reasonably request.
 
Section 6.17 Management.
 
Should either Kerr Taylor or Chad Braun cease to be a member of the board of
trustees and/or an executive officer of Borrower, Borrower shall replace such
vacancy with a person reasonably acceptable to Lender within 90 days after the
vacancy shall occur.
 
Section 6.18 Concentrations.
 
At no time shall Borrower and its Subsidiaries, on a consolidated basis, derive
more than 15% of its aggregate Net Operating Income from any single tenant.  Any
tenant entities whose financial reporting is, in accordance with GAAP,
consolidated shall, for the purposes of the foregoing covenant, be deemed a
"single tenant."
 
Section 6.19 No Further Unsecured Indebtedness.
 
Borrower shall not incur any additional Unsecured Indebtedness without the prior
written consent of Lender, which consent may be granted or withheld in Lender's
sole discretion.
 
Section 6.20 Interest Rate Hedge.  At all times when required by Lender Borrower
shall have an Interest Rate Hedge in effect.
 

 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 7.  FINANCIAL COVENANTS
 
Borrower agrees that, so long as Lender has any Commitments hereunder or any
Obligation remains unpaid:
 
Section 7.1 Minimum Tangible Net Worth.
 
Borrower shall not at any time permit the Tangible Net Worth of Borrower and its
Subsidiaries, on a consolidated basis, to be less than (a) $164,000,000.00, plus
(b) 90% of the amount of proceeds in cash or Property (net of transaction costs)
received by Borrower from the sale or issuance by Borrower of Shares, options,
warrants or other Equity Interests of any class or character after June 30,
2007.
 
Section 7.2 Ratio of Total Liabilities to Gross Asset Value.
 
Borrower shall not permit the ratio of (a) Total Liabilities of Borrower and its
Subsidiaries, on a consolidated basis, to (b) Gross Asset Value of Borrower and
its Subsidiaries, on a consolidated basis to exceed (x) 0.70 to 1.00 at anytime
prior to the Trigger Date and 0.65 to 1.00 at anytime after the Trigger Date.
 
Section 7.3 Distributions.
 
If an Event of Default under any of Sections 9.1(a), 9.1(h) or 9.1(i) shall have
occurred and be continuing, Borrower shall not directly or indirectly declare or
make, or incur any liability to make, any Restricted Payments.  If any other
Event of Default shall have occurred and be continuing, Borrower shall not
directly or indirectly declare or make, or incur any liability to make, any
Restricted Payments except that Borrower may make distributions to its
shareholders in the minimum amount necessary to maintain compliance with Section
7.15.  If no Event of Default, or any Event of Default other than those
specified above, shall have occurred and be continuing, Borrower shall not
directly or indirectly declare or make, or incur any liability to make, any
Restricted Payments other than Permitted Distributions.
 
Section 7.4 Ratio of EBITDA to Fixed Charges.
 
Borrower shall not permit the ratio of (a) EBITDA of Borrower and its
Subsidiaries, on a Consolidated Basis, to (b) the Fixed Charges of Borrower and
its Subsidiaries, on a consolidated basis, for any fiscal quarter, to be less
than (i) initially, 1.40 to 1.00 for such quarter or (ii) after the first fiscal
quarter ending after the Trigger Date, 1.50 to 1.00 for such subsequent
quarter.  Income which is classified as interest income, other income and
interest income derived by Borrower or any of its Subsidiaries from an Affiliate
shall not, for the purposes of this Section 8.4, contribute more than
$450,000.00 to EBITDA.
 
Section 7.5 Permitted Investments.
 
Borrower shall not, and shall not permit any Subsidiary to, make any Investment
in or otherwise own the following items which would cause the value of such
holdings of Borrower and its Subsidiaries, on a consolidated basis, to exceed
the following percentages of Gross Asset Value:
 
unimproved real estate (excluding Development Property) such that the aggregate
book value of all such unimproved real estate exceeds 5% of Gross Asset Value;
 
(i) Mortgages in favor of Borrower or such Subsidiary, such that the aggregate
book value of Indebtedness secured by such Mortgages exceeds 5% of Gross Asset
Value;
 
(ii) Investments in Equity Interests (other than Equity Interests in
Subsidiaries and Unconsolidated Affiliates), such that the aggregate value of
such Equity Interests exceeds 5% of Gross Asset Value;
 
(iii) Development Property, such that the Total Budgeted Costs for all such
Development Properties exceeds 10% of Gross Asset Value;
 
(iv) Non-retail improved real estate such that the aggregate book value of all
such non-retail improved real estate exceeds 5% of Gross Asset Value;
 
(v) Investments in Subsidiaries (other than Wholly-Owned Subsidiaries) and
Unconsolidated Affiliates such that the aggregate of Borrower's Ownership Share
in such entities exceeds 5% of Gross Asset Value.
 
The aggregate of all of the foregoing items shall not exceed 20% of Gross Asset
Value.  For the purposes of the determining the value of any of the foregoing
items which are non-income producing (such as unimproved real estate) such items
will be valued at the lower of their acquisition cost or market value (as
determined by Lender in its reasonable discretion); however, the value of
Borrower's interest in joint ventures and preferred stock subsidiaries shall be
valued at the greater of Borrower's economic interest or nominal interest in
such entity.
 
Section 7.6 Ratio of Unencumbered Net Operating Income to Unsecured Interest
Expense.
 
Borrower shall not permit the ratio of (a) Unencumbered Net Operating Income of
Borrower and its Subsidiaries, on a consolidated basis, to (b) Unsecured
Interest Expense of Borrower and its Subsidiaries, on a consolidated basis, for
any fiscal quarter to be less than 1.00:1.00 for such quarter.
 
Section 7.7 Ratio of Secured Indebtedness to Gross Asset Value.
 
Borrower will not permit the ratio of (a) Secured Indebtedness of Borrower and
its Subsidiaries, on a consolidated basis, to (b) Gross Asset Value to exceed
0.50 to 1.00.
 
Section 7.8 Maximum Loan Availability.
 
Borrower will not at any time permit the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, to exceed the lesser of (a) Maximum Loan Availability at such time,
or (b) the Commitment.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 8.                                DEFAULTS
 
Section 8.1 Events of Default.
 
If one or more of the following events shall have occurred and be continuing:
 
(a) (i) Borrower shall fail to pay when due any Reimbursement Obligation or any
principal of any Loan or other Obligation, or (ii) Borrower shall fail to pay
when due any interest, fees or other Obligation and such failure under this
clause (ii) shall continue for a period of five days after notice that such
payment is due and payable;
 
(b) Borrower shall fail to observe or perform any covenant or agreement
contained in Section 7.7, Sections 7.12 through 7.15, inclusive, or Section 8.8;
 
(c) Borrower shall fail to comply with any of the covenants or agreements
contained in Article 8 (other than Section 8.8), and Borrower shall remain in
noncompliance with any such Section after 30 days following the first failure
following the Effective Date to comply with such Section;
 
(d) Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by the immediately
preceding clauses (a) through (c)) for a period of 30 days after written notice
thereof has been given to Borrower by Lender;
 
(e) An Event of Default under and as defined in any Loan Document shall occur
and be continuing or Borrower shall fail to observe or perform any covenant or
agreement contained in any of the Loan Documents and such failure shall continue
beyond any applicable period of grace;
 
(f) any representation, warranty, certification or statement made or deemed made
by or on behalf of any Loan Party in this Agreement or in any certificate,
financial statement or other Loan Document delivered pursuant to this Agreement
shall prove to have been incorrect or misleading in any material respect when
made or deemed made;
 
(g) the maturity of any Indebtedness of Borrower or its Subsidiaries in excess
of $500,000.00 in the aggregate shall have been (i) accelerated in accordance
with the provisions of any indenture, contract or instrument providing for the
creation of or concerning such Indebtedness or (ii) required to be prepaid in
full prior to the stated maturity thereof;
 
(h) Borrower or any other Loan Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;
 
(i) an involuntary case or other proceeding shall be commenced against Borrower
or any other Loan Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any such Person under the federal bankruptcy laws as now or
hereafter in effect;
 
(j) a judgment or order for the payment of money in excess of $250,000.00 shall
be rendered against Borrower or any other Loan Party and such judgment or order
shall continue unsatisfied and unstayed for a period of sixty days;
 
(k) the assets of Borrower or any other Loan Party at any time constitute
assets, within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder, of any ERISA Plan or Non-ERISA
Plan; or
 
(l) any Guarantor shall fail to comply with any term, covenant, condition or
agreement contained in the Guaranty (after giving effect to any applicable grace
or cure periods) or any Guarantor shall disallow, revoke or terminate or attempt
to do any of the foregoing with respect to the Guaranty.
 
Section 8.2 Remedies Upon an Event of Default.
 
Upon the occurrence of an Event of Default, and in every such event, Lender may,
(i) by notice to Borrower terminate the Commitments, which shall thereupon
terminate, (ii) by notice to Borrower declare the Loan and all other Obligations
and an amount equal to the Stated Amount of all Letters of Credit then
outstanding due, and the Loan and all other Obligations and an amount equal to
the Stated Amount of all Letters of Credit then outstanding shall thereupon
become, immediately due and payable without presentment, demand, protest or
notice of intention to accelerate, all of which are hereby waived by Borrower;
and (iii) exercise all rights and remedies available under all of the Loan
Documents.  Notwithstanding the foregoing, upon the occurrence of any of the
Events of Default specified in clause (h) or (i) above, without any notice to
Borrower or any other act by Lender, the Commitment shall thereupon immediately
and automatically terminate and the Loans and all other Obligations and an
amount equal to the Stated Amount of all Letters of Credit then outstanding
shall become immediately due and payable without presentment, demand, protest,
notice of intention to accelerate or notice of acceleration, or other notice of
any kind, all of which are hereby waived by Borrower.
 
Section 8.3 Additional Remedies Upon Certain Default.
 
In addition to the other rights and remedies of Lender upon the occurrence and
during the continuance of a Default, upon the occurrence and during the
continuance of a Default under Section 9.1(c), Lender shall not be obligated to
make any Loans or issue any Letters of Credit.
 

 
 

--------------------------------------------------------------------------------

 
Section 8.4 Collateral Account.
 
(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Borrower hereby pledges and grants to Lender, for the
benefit of the Issuing
 
(b) Bank and Lender as provided herein, a security interest in all of Borrower's
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by Lender as provided herein.  Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section.
 
(c) Amounts on deposit in the Collateral Account shall be invested and
reinvested by Lender in such investments as Lender shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of Lender.  Lender shall exercise
reasonable care in the custody and preservation of any funds held in the
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which Lender accords
other funds deposited with Lender, it being understood that Lender shall not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Collateral Account.
 
(d) If an Event of Default shall have occurred and be continuing, Lender may
(and, if instructed by the Issuing Bank, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Collateral Account and
apply or cause to be applied such proceeds and any other balances in the
Collateral Account to the payment of any of the Letter of Credit Liabilities
then due and payable.
 
(e) When all of the Obligations shall have been indefeasibly paid in full and no
Letters of Credit remain outstanding, Lender shall promptly deliver to Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Collateral Account.
 
(f) Borrower shall pay to Lender from time to time such fees as Lender normally
charges for similar services in connection with Lender's administration of the
Collateral Account and investments and reinvestments of funds therein.
 
ARTICLE 9.
 
MISCELLANEOUS
 
Section 9.1 Notices.
 
All notices, requests and other communications to any party under the Loan
Documents shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party as follows:
 
If to Borrower:
 


        AmREIT
        Eight Greenway Plaza, Suite 1000
        Houston, Texas  77046
        Attention:  Mr. Kerr Taylor
        Telecopier:                                (713) 850-0498
        Telephone:                                (713) 850-1400
 
 
With a copy of any notice of default to:
 
       AmREIT
        Eight Greenway Plaza, Suite 1000
        Houston, Texas  77046
        Attention:  Mr. Chad Braun
        Telecopier:                                (713) 850-0498
        Telephone:                                (713) 850-1400
 


And to:
 
AmREIT
Eight Greenway Plaza, Suite 1000
Houston, Texas  77046
Attention:  Ms. Anne Newtown
Telecopier:                                (713) 850-0498
Telephone:                                (713) 850-1400
 
If to Lender:
 


 
Wells Fargo Bank, National Association
Disbursement and Operations Center
        733 Marquette Avenue, 10th Floor
        Minneapolis, Minnesota 55402
        Attention:  Jivko Sabev
        Telecopier:                                (866) 720-0617
        Telephone:                                (612) 667-4507
 
        with a copy to:
 
        Wells Fargo Bank, National Association
        1000 Louisiana, 4th Floor
        MAC:  T5002-042
        Houston, Texas 77002-5093
        Attention:  Real Estate Loan Administration
        Telecopier:                                (713) 739-1077
        Telephone:                                (713) 319-1416
 

or as to each party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (a) if given by mail, 72 hours after such
communication is deposited in the United States Mail, certified with return
receipt requested, postage prepaid, addressed as aforesaid or (b) if given by
any other means (including facsimile), when received at the applicable address
provided for in this Section; provided that notices to Lender under Article 2,
and any notice of a change of address for notices, shall not be effective until
received.
 
Section 9.2 No Waivers.
 
No failure or delay by Lender or the Issuing Bank in exercising any right, power
or privilege under any Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies provided in the Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
Section 9.3 Expenses.
 
Borrower will pay on demand all present and future reasonable expenses actually
incurred by Persons who are not employees of, and other third parties engaged
by:
 
(a) Lender in connection with the negotiation, preparation, execution, delivery
and administration of this Agreement, the Revolving Note and each of the other
Loan Documents, whenever the same shall be executed and delivered, including,
without limitation, appraisers' fees, environment engineers' fees, search fees,
recording fees, mortgage recording taxes, and the reasonable fees and
disbursements of Winstead Sechrest & Minick P.C., counsel for Lender;
 
(b) Lender in connection with the review of Properties for acceptance as
Unencumbered Pool Properties and Lender's other activities under Section 4.1,
including reasonable fees and disbursements of counsel to Lender;
 
(c) Lender in connection with the negotiation, preparation, execution and
delivery of any waiver, amendment or consent by Lender relating to this
Agreement, the Revolving Note or any of the other Loan Documents, including the
reasonable fees and disbursements of counsel to Lender;
 
(d) Lender and Issuing Bank in connection with any restructuring, refinancing or
"workout" of the transactions contemplated by this Agreement, the Revolving Note
and the other Loan Documents, including the reasonable fees and disbursements of
counsel to Lender;
 
(e) Lender and Issuing Bank, after the occurrence of a Default or Event of
Default, in connection with the collection or enforcement of the obligations of
Borrower under this Agreement, the Revolving Note or any other Loan Document,
including the reasonable fees and disbursements of counsel to Lender and Issuing
Bank;
 
(f) Subject to any limitation contained in Section 10.6, Lender and Issuing Bank
in connection with prosecuting or defending any claim in any way arising out of,
related to, or
 

 
 

--------------------------------------------------------------------------------

 

(g) connected with this Agreement, the Revolving Note or any of the other Loan
Documents, including the reasonable fees and disbursements of counsel to Lender
and Issuing Bank and of experts and other consultants retained by Lender in
connection therewith;
 
(h) Lender and Issuing Bank, to the extent not already covered by any of the
preceding subsections, in connection with any bankruptcy or other proceeding of
the type described in Sections 9.1(h) or (i), and the reasonable fees and
disbursements of counsel to Lender and Issuing Bank actually incurred in
connection with the representation of Lender and Issuing Bank in any matter
relating to or arising out of any such proceeding, including without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to Lender and
Issuing Bank and (iii) the negotiation and preparation of any plan of
reorganization of Borrower, whether proposed by Borrower, Lender or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding.
 
Section 9.4 Stamp, Intangible and Recording Taxes.
 
Borrower will pay any and all stamp, intangible, registration, recordation,
mortgage and similar taxes, fees or charges and shall indemnify Lender and
Issuing Bank against any and all liabilities with respect to or resulting from
any delay in the payment or omission to pay any such taxes, fees or charges,
which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Revolving Note and any of the other Loan Documents or the perfection of any
rights or Liens thereunder.
 
Section 9.5 Loan Sales and Participations; Disclosure of Information.
 
Borrower agrees that Lender may elect, at any time, to sell, assign or grant
participations in all or any portion of its rights and obligations under the
Loan Documents, and that any such sale, assignment or participation may be to
one or more financial institutions, private investors, and/or other entities, at
Lender's sole discretion ("Participant"). Borrower further agrees that Lender
may disseminate to any such actual or potential purchaser(s), assignee(s) or
participant(s) all documents and information (including, without limitation, all
financial information) which has been or is hereafter provided to or known to
Lender with respect to: (a) the Properties and their operation; (b) any party
connected with the Loan (including, without limitation, the Borrower and any
Guarantor); and/or (c) any lending relationship other than the Loans which
Lender may have with any party connected with the Loans.  In the event of any
such sale, assignment or participation, Lender and the parties to such
transaction shall share in the rights and obligations of Lender as set forth in
the Loan Documents only as and to the extent they agree among themselves. In
connection with any such sale, assignment or participation, Borrower further
agrees that the Loan Documents shall be sufficient evidence of the obligations
of Borrower to each purchaser, assignee, or participant, and upon written
request by Lender, Borrower shall enter into such amendments or modifications to
the Loan Documents as may be reasonably required in order to evidence any such
sale, assignment or participation. The indemnity obligations of Borrower under
the Loan Documents shall also apply with respect to any purchaser, assignee or
participant.  Anything in this Agreement to the contrary notwithstanding, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including this Section, any lender may at any time and from time
to time pledge and assign all or any portion of its rights under all or any of
the Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from its obligations thereunder.
 
Section 9.6 Indemnification.
 
Borrower shall and hereby agrees to indemnify, defend and hold harmless Lender
and Issuing Bank and their respective directors, officers, agents and employees
(each an "Indemnified Party") from and against (a) any and all losses, claims,
damages, liabilities, deficiencies, judgments or expenses reasonably incurred by
any of them (except to the extent that it results from their own gross
negligence or willful misconduct) arising out of or by reason of any litigation,
investigations, claims or proceedings which arise out of or are in any way
related to: (i) this Agreement or the transactions contemplated thereby; (ii)
the making of Loans; (iii) any actual or proposed use by Borrower of the
proceeds of the Loans or of Letters of Credit; or (iv) Lender's or Issuing
Bank's entering into this Agreement, the other Loan Documents or any other
agreements and documents relating hereto, including, without limitation, amounts
paid in settlement, court costs and the reasonable fees and disbursements of
counsel incurred in connection with any such litigation, investigation, claim or
proceeding or any advice rendered in connection with any of the foregoing and
(b) any such losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred in connection with any remedial or other similar action taken
by Borrower, Lender or Issuing Bank in connection with the required compliance
by Borrower or any of the Subsidiaries, or any of their respective properties,
with any federal, state or local Environmental Laws or other material
environmental rules, regulations, orders, directions, ordinances, criteria or
guidelines.  If and to the extent that the obligations of Borrower hereunder are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.  Borrower's obligations hereunder shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of its other obligations set forth in this Agreement
and the other Loan Documents.  Borrower shall not be obligated as provided in
this Section to indemnify, defend or hold harmless any Indemnified Person in
respect of any litigation, investigation, claim or proceeding commenced by any
Indemnified Party against another Indemnified Party.
 
Section 9.7 Successors and Assigns.
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
Borrower may not assign or otherwise transfer any of its rights under this
Agreement without the prior written consent of Lender.
 

 
 

--------------------------------------------------------------------------------

 
 
Section 9.8 Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

 
Litigation.
 
(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG BORROWER, LENDER OR ISSUING BANK WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND THAT A TRIAL BY JURY COULD RESULT IN SIGNIFICANT
DELAY AND EXPENSE.  ACCORDINGLY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, LENDER, ISSUING BANK AND BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST BORROWER ARISING OUT OF THIS AGREEMENT, THE NOTES
OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER
BETWEEN OR AMONG BORROWER, LENDER OR ISSUING BANK OF ANY KIND OR NATURE.
 
(b) BORROWER, LENDER AND ISSUING BANK EACH HEREBY AGREES THAT THE FEDERAL
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS OR, AT THE OPTION OF LENDER,
ANY STATE COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NON-EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
BORROWER, LENDER OR ISSUING BANK PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM.  BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY LENDER OR ISSUING BANK OR THE ENFORCEMENT BY LENDER OR ISSUING
BANK OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.  FURTHER, BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
(c) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.
 
Section 9.9 Counterparts; Integration.
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement, together with the other Loan
Documents, constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
Section 9.10 Invalid Provisions.
 
Any provision of this Agreement or any other Loan Document held by a court of
competent jurisdiction to be illegal, invalid or unenforceable shall not
invalidate the remaining provisions of such Loan Document which shall remain in
full force and effect and the effect thereof shall be confined to the provision
held invalid or illegal.
 
Section 9.11 Mandatory Disclosures.
 
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives, or other agents) may
disclose to any and all parties as required, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, with regard to the confidentiality of a
communication relating to the transactions contemplated by the Loan Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.
 
Section 9.12 Limitation of Liability of Trustees, Etc.
 
LENDER SHALL LOOK SOLELY TO BORROWER FOR THE ENFORCEMENT OF ANY CLAIM AGAINST
BORROWER AND ACCORDINGLY NEITHER THE BORROWER'S BOARD OF TRUSTEES, OFFICERS,
EMPLOYEES, SHAREHOLDERS OF BORROWER NOR THE INVESTMENT MANAGER OR ANY OF ITS
OFFICERS, DIRECTORS, EMPLOYEES OR SHAREHOLDERS SHALL HAVE ANY PERSONAL LIABILITY
FOR OBLIGATIONS ENTERED INTO BY OR ON BEHALF OF BORROWER.
 
Section 9.13 ENTIRE AGREEMENT.
 
THIS REVOLVING CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  THIS INSTRUMENT MAY BE AMENDED
ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO.
 

 
 

--------------------------------------------------------------------------------

 

Confidentiality.
 
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other agents)
may disclose to any and all persons as required, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, with regard to the confidentiality of a
communication relating to the transactions contemplated by the Loan Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.
 
Section 9.14 USA Patriot Act Notice. Compliance.
 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time-to-time request, and Borrower shall provide to Lender, Borrower’s
name, address, tax identification number and/or such other identification
information as shall be necessary for Lender to comply with federal law. An
“account” for this purpose may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit, and/or other financial services product.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.
 
BORROWER:
 


 
AmREIT,
 
a Texas Real Estate Investment Trust
 


 


 
By:                                                                           
 
Name:  Chad C. Braun
 
Title:  Vice President
 
[Signatures Continued on Next Page]
 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION
 


 


 
By:                                                                           
 
Name:  Timothy P. Williamson
 
Title:  Senior Vice President
 


FORM OF GUARANTY
 
THIS GUARANTY dated as of October 30, 2007, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
"Guarantor" and collectively, the "Guarantors") in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Lender") under that certain Revolving Credit Agreement
dated as of October 30, 2007, by and between AmREIT, a Texas Real Estate
Investment Trust ("Borrower") (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the "Credit Agreement").
 
WHEREAS, pursuant to the Credit Agreement, Lender has agreed to extend certain
financial accommodations to Borrower;
 
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the extension of financial accommodations under the Credit
Agreement that the Guarantors execute and deliver this Guaranty;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
 
Section 1. Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the "Guaranteed Obligations''): (a) all
indebtedness and obligations owing by the Borrower to Lender or the Issuing Bank
under or in connection with the Credit Agreement and any other Loan Document to
which the Borrower is a party, including without limitation, the repayment of
all principal of the Revolving Loan, all Reimbursement Obligations and all other
Letter of Credit Liabilities, and the payment of all interest, Fees, charges,
reasonable and actual attorneys fees and other amounts payable to Lender or the
Issuing Bank thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable and actual attorneys' fees
and disbursements that are incurred by the Lender or the Issuing Bank in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.
 
Section 2. Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, neither Lender nor the Issuing Bank shall be
obligated or required before enforcing this Guaranty against any Guarantor: (a)
to pursue any right or remedy Lender or the Issuing Bank may have against
Borrower, any other Loan Party or any other Person or commence any suit or other
proceeding against Borrower, any other Loan Party or any other Person in any
court or other tribunal, (b) to make any claim in a liquidation or bankruptcy of
Borrower, any other Loan Party or any other Person; or (c) to make demand of
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by Lender or the Issuing
Bank which may secure any of the Guaranteed Obligations.
 



 
 
 

--------------------------------------------------------------------------------

 

Section 3. Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of Lender or the
Issuing Bank with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
 
(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guaranteed Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guaranteed Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guaranteed Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guaranteed Obligations or any other instrument or agreement
referred to therein or evidencing any Guaranteed Obligations or any assignment
or transfer of any of the foregoing;
 
(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guaranteed Obligations or any assignment or transfer
of any of the foregoing;
 
(c) any furnishing to the Lender or the Issuing Bank of any additional security
for the Guaranteed Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Obligations;
 
(d) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor, or any liability of any other party with respect to the
Guaranteed Obligations, or any subordination of the payment of the Guaranteed
Obligations to the payment of any other liability of the Borrower or any other
Loan Party,
 
(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
 
(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor's subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;
 
(g) any application of sums paid by the Borrower, any other Loan Party or any
other Person with respect to the liabilities of the Borrower to Lender, or the
Issuing Bank, regardless of what liabilities of the Borrower remain unpaid;
 

(h) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
 
(i) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, such Guarantor hereunder
 
Section 4. Action with Respect to Guaranteed Obligations.  Lender and the
Issuing Bank may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guaranteed Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guaranteed Obligations or the interest rate
that may accrue on any of the Guaranteed Obligations; (b) amend, modify, alter
or supplement the Credit Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any Loan Party or other Person
liable in any manner for the payment or collection of the Guaranteed
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guaranteed Obligations in such order
as the Lender shall elect.
 
Section 5. Representations and Warranties.  Each Guarantor hereby makes to the
Lender all of the representations and warranties made by the Borrower with
respect to or in any way relating to such Guarantor in the Credit Agreement and
the other Loan Documents, as if the same were set forth herein in full.
 
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.
 
Section 7. Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice or acceptance hereof or any presentment,
demand, protest or notice or any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
 
Section 8. Inability to Accelerate Loan.  If either Lender or the Issuing Bank
is prevented from demanding or accelerating payment of any of the Guaranteed
Obligations by reason of any automatic stay or otherwise, Lender or the Issuing
Bank shall be entitled to receive from such Guarantor, upon demand therefor, the
sums which otherwise would have been due had such demand or acceleration
occurred.
 
Section 9. Reinstatement of Guaranteed Obligations.  If claim is ever made on
Lender or the Issuing Bank for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations, and
Lender or the Issuing Bank repays all or part of said amount by reason of (a)
any judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such
 
Section 10. claim effected by Lender or the Issuing Bank with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to Lender or the Issuing Bank for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to Lender or the Issuing Bank.
 



 
 
 

--------------------------------------------------------------------------------

 

 
Section 11. Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account or the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guaranteed Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of Lender and the
Issuing Bank and shall forthwith pay such amount to Lender to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by Lender as
collateral security for any Guaranteed Obligations existing.
 
Section 12. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any withholding tax or liability
imposed by any Governmental Authority, or any Applicable Law promulgated
thereby), and if such Guarantor is required by Applicable Law or by any
Governmental Authority to make any such deduction or withholding, such Guarantor
shall pay to Lender and the Issuing Bank such additional amount as will result
in the receipt by Lender and the Issuing Bank of the full amount payable
hereunder had such deduction or withholding not occurred or been required.
 
Section 13. Subordination.  Each Guarantor hereby expressly covenants and agrees
for the benefit of Lender and the Issuing Bank that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the "Junior Claims") shall be subordinate and junior in
right of payment to all Guaranteed Obligations.  If an Event of Default shall
have occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by set-off or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guaranteed Obligations have been indefeasibly paid in full.
 
Section 14. Avoidance Provisions.  It is the intent of each Guarantor, Lender
and the Issuing Bank that in any Proceeding, such Guarantor's maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of
 

Section 15. the Guarantor hereunder (or any other obligations of the Guarantor
to Lender and the Issuing Bank) to be avoidable or unenforceable against the
Guarantor in such Proceeding as a result of Applicable Law, including, without
limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended (the
"Bankruptcy Code") and (b) any state fraudulent transfer or fraudulent
conveyance act or statue applied in such Proceeding, whether by virtue of
Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws under
which the possible avoidance or unenforceability of the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to Lender and
the Issuing Bank) shall be determined in any such Proceeding are referred to as
the "Avoidance Provisions".   Accordingly, to the extent that the obligations of
any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guaranteed Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of the Guarantor to Lender and the Issuing
Bank), to be subject to avoidance under the Avoidance Provisions. This Section
is intended solely to preserve the rights of Lender and the Issuing Bank
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against Lender and the Issuing Bank that would not otherwise be
available to such Person under the Avoidance Provisions.
 
Section 16. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guaranteed Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither Lender nor the Issuing Bank shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
 
Section 17. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
Section 18. WAIVER OF JURY TRIAL.
 
(a) EACH GUARANTOR, LENDER AND THE ISSUING BANK BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY
GUARANTOR, LENDER AND THE ISSUING BANK WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND THAT A TRIAL BY JURY COULD RESULT IN SIGNIFICANT
DELAY AND EXPENSE.  ACCORDINGLY, THE GUARANTOR, AND LENDER AND THE ISSUING BANK
BY ACCEPTING THE BENEFITS HEREOF, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST SUCH GUARANTOR ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG SUCH
GUARANTOR, LENDER OR THE ISSUING BANK OF ANY KIND OR NATURE.
 


(b) EACH GUARANTOR, LENDER AND THE ISSUING BANK EACH HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS OR, AT THE OPTION OF
LENDER, ANY STATE COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NON-EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
GUARANTOR, LENDER OR THE ISSUING BANK, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
GUARANTY, THE GUARANTEED OBLIGATIONS OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM.  GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY LENDER OR THE ISSUING BANK OR THE
ENFORCEMENT BY LENDER OR THE ISSUING BANK OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.  FURTHER, EACH GUARANTOR IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.
 

--------------------------------------------------------------------------------


 
Section 19. Loan Accounts.  Lender and the Issuing Bank may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guaranteed Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guaranteed Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guaranteed Obligations and the amounts paid and payable with respect
thereto.  The failure of Lender or the Issuing Bank to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.
 
Section 20. Waiver of Remedies.  No delay or failure on the part of Lender or
the Issuing Bank in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by Lender or the Issuing Bank of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
 
Section 21. Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Obligations and the termination or
cancellation of the Credit Agreement.
 

Section 22. Successors and Assigns.  Each reference herein to Lender or the
Issuing Bank shall be deemed to include such Person's respective successors and
assigns (including, but not limited to, any holder of the Guaranteed
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor's successors and assigns, upon whom this Guaranty also shall be
binding.  Lender and the Issuing Bank may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guaranteed
Obligations, or grant or sell participation in any Guaranteed Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor's obligations hereunder.  Each
Guarantor hereby consents to the delivery by Lender or the Issuing Bank to any
assignee or participant (or any prospective assignee or participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person.
 
Section 23. JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER SHALL BE JOINT AND SEVERAL AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE "GUARANTEED OBLIGATIONS" AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
 
Section 24. Amendments.  This Guaranty may not be amended except in writing
signed by Lender and each Guarantor.
 
Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to Lender at
its Lending Office, not later than 11:00 a.m., on the date one Business Day
after demand therefor.
 
Section 26. Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to Lender or the Issuing Bank at its address for notices
provided for in the Credit Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other
parties.  Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when transmitted; or (iii) if
hand delivered, when delivered; provided, however, that any notice of a change
of address for notices shall not be effective until received.
 
Section 27. Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
Section 28. Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
 
Section 29. Definitions.
 
(a) For the purposes of this Guaranty:
 

(b) "Proceeding" means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.
 
(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
 
Section 30. ENTIRE AGREEMENT.  THIS GUARANTY, TOGETHER WITH THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.  THIS INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
EXECUTED BY THE PARTIES HERETO.
 
[Signatures on Next Page]
 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
 
AMREIT OPERATING CORPORATION,
 
a Texas corporation
 


 


 
By:                                                                           
 
Name:  Chad C. Braun
 
Title:  Vice President
 
Address for Notices:
 


 
8 Greenway Plaza, Suite 1000
 
Houston, Texas 77046
 
Attention:  Chad C. Braun
 
Telecopier: (713) 860-4924
 
Telephone: (713) 860-4932
 
AMREIT REALTY INVESTMENT CORPORATION,
 
a Texas corporation
 


 


 
By:                                                                           
 
Name:  Chad C. Braun
 
Title:  Vice President
 
Address for Notices:
 


 
8 Greenway Plaza, Suite 1000
 
Houston, Texas 77046
 
Attention:  Chad C. Braun
 
Telecopier: (713) 860-4924
 
Telephone: (713) 860-4932
 


 



 
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 


 
FORM OF ACCESSION AGREEMENT
 
THIS ACCESSION AGREEMENT dated as of _________, _______, executed and delivered
by ________________, a (the "New Guarantor") in favor of (a) WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Lender") under that certain Revolving Credit Agreement
dated as of October 30, 2007 (as the same may be amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms, the
"Credit Agreement"), by and between AmREIT, a Texas Real Estate Investment Trust
("Borrower").
 
WHEREAS, pursuant to the Credit Agreement, Lender and the Issuing Bank have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
 
WHEREAS, the Borrower owns, directly or indirectly, ___% of the issued and
outstanding capital stock of; or other equity interest in, the New Guarantor;
 
WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower though separate legal entities, are mutually dependent on each other in
the conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from
Lender and the Issuing Bank through their collective efforts;
 
WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from Lender and the Issuing Bank making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee the Borrower's obligations to Lender and the
Issuing Bank on the terms and conditions contained herein, and
 
WHEREAS, the New Guarantor's execution and delivery of this Agreement is a
condition to Lender and the Issuing Bank continuing to make such financial
accommodations to the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
 
Section 1. Accession to Guaranty.  The New Guarantor hereby agrees that it is a
"Guarantor" under that certain Guaranty dated as of October 30, 2007 (the
"Guaranty"), made by each Subsidiary a party thereto in favor of Lender and the
Issuing Bank and assumes all obligations of a "Guarantor" thereunder, all as if
the New Guarantor had been an original signatory to the Guaranty.  Without
limiting the generality of the foregoing, the New Guarantor hereby:

 
Section 2. irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guaranteed Obligations;
 
(a) makes to Lender and the Issuing Bank as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
 
(b) consents and agrees to each provision set forth in the Guaranty.
 
Section 3. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
Section 4. Definitions.  Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.
 
Section 5. ENTIRE AGREEMENT.  THIS ACCESSION AGREEMENT, TOGETHER WITH THE
GUARANTY, CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  THIS INSTRUMENT MAY BE AMENDED
ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO.
 
[Signatures on Next Page]
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the new Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
 
[NEW GUARANTOR]
 


 


 
By:                                                                           
 
Name
 
Title:
 
ATTEST:
 


 


 
By:                                                                           
 
Name
 
Title:
 


 
Address for Notices:
 


 


 


 


 
Attention:                                                                           
 
Telecopier:
(___)                                                                           
 
Telephone:
(___)                                                                           
 
Accepted:
 


 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Lender
 


 


 


 
By:                                                                
 
Name:                                                                           
 
Title:                                                                           
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF REVOLVING NOTE
 
$70,000,000.00                                                      Houston,
Texas October 30, 2007
 
FOR VALUE RECEIVED, the undersigned, AmREIT, a Texas Real Estate Investment
Trust ("Borrower"), hereby unconditionally promises to pay to the order of Wells
Fargo Bank, National Association (the "Lender"), at its Lending Office at Wells
Fargo Bank, National Association, Disbursement and Operations Center, 733
Marquette Avenue, 10th Floor, Minneapolis, Minnesota 55402 or at such other
address as may be specified by Lender to Borrower, the principal sum of SEVENTY
MILLION AND NO/100 DOLLARS ($70,000,000.00), or such lesser amount as may be the
then outstanding and unpaid balance of all the Loans made by Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement
(hereinafter defined).
 
The Borrower further agrees to pay interest at said Lending Office, in like
money, on the unpaid principal amount owing hereunder from time to time on the
dates and at the rates and at the times specified in the Credit Agreement.
 
This Revolving Note (the "Revolving Note") shall constitute the "Revolving Note"
referred to in that certain Revolving Credit Agreement dated as of October 30,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and between the Borrower and Lender, and is
subject to, and entitled to, all provisions and benefits thereof.  Capitalized
terms used herein and not defined herein shall have the respective meanings
given to such terms in the Credit Agreement.  The Credit Agreement, among other
things, (a) provides for the making of Loans by Lender to Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, (b) permits the prepayment of the Loans by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Loans upon the occurrence of certain specified events.
 
It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply strictly with the applicable Texas law (or applicable United
States federal law to the extent that it permits Lender to contract for, charge,
take, reserve or receive a greater amount of interest than under Texas law)
governing the maximum rate or amount of interest payable on this Revolving Note
or the Related Indebtedness (hereinafter defined).  If the applicable law is
ever judicially interpreted so as to render usurious any amount (i) contracted
for, charged, taken, reserved or received pursuant to this Revolving Note, any
of the other Loan Documents or any other communication or writing by or between
Borrower and Lender related to the transaction or transactions that are the
subject matter of the Loan Documents, (ii) contracted for, charged or received
by reason of Lender's exercise of the option to accelerate the maturity of this
Revolving Note and/or the Related Indebtedness, or (iii) Borrower will have paid
or Lender will have received by reason of any voluntary prepayment by Borrower
of this Revolving Note and/or the Related Indebtedness, then it is Borrower's
and Lender's express intent that all amounts charged in excess of the Maximum
Lawful Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Lawful Rate theretofore collected by Lender shall be
credited on the principal balance of this Revolving Note and/or the Related
Indebtedness (or, if this Revolving Note and all Related Indebtedness have been
or would thereby be paid in full, refunded to Borrower), and the provisions of
this Revolving Note and the other Loan Documents immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if this Revolving Note
has been paid in full before the end of the stated term of this Revolving Note,
then Borrower and Lender agree that Lender shall, with reasonable promptness
after Lender discovers or is advised by Borrower that interest was received in
an amount in excess of the Maximum Lawful Rate, either refund such excess
interest to Borrower and/or credit such excess interest against this Revolving
Note and/or any Related Indebtedness then owing by Borrower to Lender.  Borrower
hereby agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Revolving Note and/or the Related
Indebtedness then owing by Borrower to Lender.  All sums contracted for, charged
or received by Lender for the use, forbearance or detention of any debt
evidenced by this Revolving Note and/or the Related Indebtedness shall, to the
extent permitted by applicable law, be amortized or spread, using the actuarial
method, throughout the stated term of this Revolving Note and/or the Related
Indebtedness (including any and all renewal and extension periods) until payment
in full so that the rate or amount of interest on account of this Revolving Note
and/or the Related Indebtedness does not exceed the Maximum Lawful Rate from
time to time in effect and applicable to this Revolving Note and/or the Related
Indebtedness for so long as debt is outstanding.  In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to this
Revolving Note and/or the Related Indebtedness.  Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.  Borrower and Lender hereby agree that any and all
suits alleging the contracting for, charging or receiving of usurious interest
shall lie in Harris County, Texas, and each irrevocably waive the right to venue
in any other county.
 
As used herein, the term "Maximum Lawful Rate" shall mean the maximum lawful
rate of interest which may be contracted for, charged, taken, received or
reserved by Lender in accordance with the applicable laws of the State of Texas
(or applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law), taking into account all Charges (as herein defined) made in
connection with the transaction evidenced by this Revolving Note and the other
Loan Documents.  As used herein, the term "Charges" shall mean all fees, charges
and/or any other things of value, if any, contracted for, charged, received,
taken or reserved by Lender in connection with the transactions relating to this
Revolving Note and the other Loan Documents, which are treated as interest under
applicable law.  As used herein, the term "Related Indebtedness" shall mean any
and all debt paid or payable by Borrower to Lender pursuant to the Loan
Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such debt which has been paid or is payable by
Borrower to Lender under the Revolving Note.
 
To the extent that Lender is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Lawful Rate payable on this Revolving Note and/or the
Related Indebtedness, Lender will utilize the weekly ceiling from time to time
in effect as provided in such Chapter 303, as amended.  To the extent United
States federal law permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Lender will rely on
United States federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Maximum Lawful Rate
under such Chapter 303 or under other applicable law by giving notice, if
required, to Borrower as provided by applicable law now or hereafter in effect.
 
Notwithstanding anything in this Revolving Note to the contrary, if at any time
(i) the interest rate provided for under this Revolving Note or any other Loan
Document (the "Stated Rate"), and (ii) the Charges computed over the full term
of this Revolving Note, exceed the Maximum Lawful Rate, then the rate of
interest payable hereunder, together with all Charges, shall be limited to the
Maximum Lawful Rate; provided, however, that any subsequent reduction in the
Stated Rate shall not cause a reduction of the rate of interest payable
hereunder below the Maximum Lawful Rate until the total amount of interest
earned hereunder, together with all Charges, equals the total amount of interest
which would have accrued at the Stated Rate if such interest rate had at all
times been in effect.  Changes in the Stated Rate resulting from a fluctuations
in the rates used to calculate the Stated Rate shall be subject to the
provisions of this paragraph.
 
The holder hereof shall be entitled to the benefits of the other Loan Documents
(to the extent and with the effect as therein provided).
 
The Borrower hereby waives presentment, demand, protest and notice of any kind,
including without limitation notice of interest to accelerate and notice of
acceleration.  No failure to exercise, and no delay in exercising any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.
 
Time is of the essence of this Revolving Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date written above.
 
AmREIT,
 
a Texas Real Estate Investment Trust
 


 


 
By:                                                                           
 
Name:  Chad C. Braun
 
Title:  Vice President
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF NOTICE OF BORROWING
 
___________________, 200__
 
Wells Fargo Bank, National Association
 
Disbursement and Operations Center
 
733 Marquette Avenue, 10th Floor
 
Minneapolis, Minnesota 55402
 
Attention:  Jivko Sabev
 
Facsimile:  (866) 720-0617
 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement dated as of October
30, 2007, as amended (the "Credit Agreement"), by and between AmREIT, a Texas
Real Estate Investment Trust ("Borrower"), and Wells Fargo Bank, National
Association ('Lender').  Capitalized terms used herein and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
 
 
1.
Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby requests
that the Lender makes a Loan to the Borrower in an amount equal to
$_______________________.

 
 
2.
The Borrower requests that the Loan be made available to the Borrower on
_________________, 200___.

 
 
3.
The Borrower hereby requests that the requested Loan be of the following Type:

 
 
[Check one box only]

 
☐ Base Rate Loan
 
☐ LIBOR Loan, with an initial Interest Period for a duration of:
 


 
[Check one box only]                          ☐ one month
 
☐ two months
 
☐ three months
 
☐ six months
 
 
4.
The proceeds of the Loan will be used for the following:

 


 
The Borrower hereby certifies to Lender that as of the date hereof, as of the
date of the making of the requested Loan, and after making such Loan, (a) no
Default or Event of  Default shall have occurred and be continuing and (b) the
representations and warranties of the Borrower contained in the Credit Agreement
and the other Loan Documents are and shall be true and correct in all material
respects, except to the extent such representations or warranties specifically
relate to an earlier date or such representations or warranties have become
untrue by reason of events or conditions otherwise permitted under the Credit
Agreement or the other Loan Documents.
 
AmREIT,
 
a Texas Real Estate Investment Trust
 


 


 
By:                                                                           
 
Name:
 
Title:
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF NOTICE OF CONTINUATION
 
____________________, 200___
 
Wells Fargo Bank, National Association
 
Disbursement and Operations Center
 
733 Marquette Avenue, 10th Floor
 
Minneapolis, Minnesota 55402
 
Attention:  Jivko Sabev
 
Facsimile:  (866) 720-0617
 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement dated as of October
30, 2007, as amended (the "Credit Agreement"), by and between AmREIT, a Texas
Real Estate Investment Trust ("Borrower"), and Wells Fargo Bank, National
Association (the "Lender").  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
 
Pursuant to Section 2.4 of the Credit Agreement, the Borrower hereby requests a
Continuation of a LIBOR Loan under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:
 
 
1.
The requested date of such Continuation is ___________________, 200___.

 
 
2.
The aggregate principal amount of the LIBOR Loan subject to the requested
Continuation is $______________ and the portion of such principal amount subject
to such Continuation is $_______________.

 
 
3.
The current Interest Period of the Loan subject to such Continuation ends on
_________________, 200___.

 
 
4.
The duration of the Interest Period for the Loan or portion thereof subject to
such Continuation is:

 
[Check one box only]                          ☐ one month
 
☐ two months
 
☐ three months
 
☐ six months
 
The Borrower hereby certifies to Lender and the Issuing Bank that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Event of Default shall have occurred and be
continuing.
 


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.4 of the Credit Agreement.
 
AmREIT,
 
a Texas Real Estate Investment Trust
 


 


 
By:                                                                           
 
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

FORM OF NOTICE OF CONVERSION
 
_________________, 200___
 
Wells Fargo Bank, National Association
 
Disbursement and Operations Center
 
733 Marquette Avenue, 10th Floor
 
Minneapolis, Minnesota 55402
 
Attention:  Jivko Sabev
 
Facsimile:  (866) 720-0617
 
Ladies and Gentlemen:
 
Reference is made to that certain Revolving Credit Agreement dated as of October
30, 2007, as amended (the "Credit Agreement"), by and between AmREIT, a Texas
Real Estate Investment Trust ("Borrower"), and Wells Fargo Bank, National
Association ("Lender").  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
 
Pursuant to Section 2.5 of the Credit Agreement, the Borrower hereby requests a
Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:
 
 
1.
The requested date of such Conversion is ________________, 200___.

 
 
2.
The Type of Loan to be Converted pursuant hereto is currently:

 
[Check one box only]                                                      ☐ Base
Rate Loan
 
☐ LIBOR Loan
 
 
3.
The aggregate principal amount of the Loan subject to the requested Conversion
is $______________ and the portion of such principal amount subject to such
Conversion is $_________________.

 
 
4.
The amount of such Loan to be so Converted is to be converted into a Loan of the
following Type:

 
[Check one box
only]                                                                ☐ Base Rate
Loan
 
☐ LIBOR Loan, with an initial Interest
 
Period for a duration of:
 


 
[Check one box only]                          ☐ one month
 
☐ two months
 
☐ three months
 
☐ six months
 



 
 
 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies to Lender and the Issuing Bank that as of the date
hereof, as of the proposed date of the requested Conversion, and after giving
effect to such Conversion, no Event of Default shall have occurred and be
continuing.
 
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.5 of the Credit Agreement.
 
AmREIT,
 
a Texas Real Estate Investment Trust
 


 


 
By:                                                                           
 
Name:
 
Title:
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF OPINION
 
________________, 2007
 


Wells Fargo Bank, National Association
 
1000 Louisiana, 4th Floor
 
Houston, Texas  77002-5093
 
 
Re:
$70,000,000.00 Revolving Credit Facility

 
Ladies and Gentlemen:
 
We have acted as counsel to AmREIT, a Texas Real Estate Investment Trust (the
"REIT"), and AmREIT Operating Corporation, a Texas corporation and AmREIT Realty
Investment Corporation, a Texas corporation (collectively, "Guarantors") in
connection with the $70,000,000.00 revolving credit facility provided pursuant
to that certain Revolving Credit Agreement dated as of October 30, 2007 (the
"Agreement") by and between REIT and Wells Fargo Bank, National Association
("Lender").  This Opinion Letter (herein so called) is furnished to you as
required by Section 5.1(d) of the Agreement. Capitalized terms used in this
Opinion Letter and not defined herein are defined as set forth in the Agreement.
 
Our opinions are limited in all respects to the substantive law of the State of
Texas and the federal law of the United States and we assume no responsibility
as to the applicability thereto, or the effect thereon, of the laws of any other
jurisdiction.
 
I.           Documents Reviewed
 
A.           Documents Reviewed--Loan Documents.  As counsel to REIT, we have
reviewed the following documents and instruments (collectively, the "Transaction
Documents"):
 
 
1.
Agreement;

 
 
2.
Promissory Note, dated as of October 30, 2007, executed by Borrower and payable
to the order of Lender in the maximum principal amount of $70,000,000.00; and

 
 
3.
Guaranty executed by Guarantors dated as of October 30, 2007.

 
B.           Documents Reviewed--Other Documents Examined:  In addition to the
Transaction Documents, other documents we have examined in rendering this
opinion, and upon which we have relied, include the following:
 
 
1.
[LIST ALL ORGANIZATIONAL DOCUMENTS, CERTIFICATES AND RESOLUTIONS]

 
 
II.
Qualifications to Factual Examination;

 
 
Reliance on Local Counsel

 
We have been furnished with and examined originals or copies, certified or
otherwise identified to our satisfaction, of all such records of REIT,
agreements and other instruments, certificates of officers and representatives
of REIT, certificates of public officials, and other documents, and we have had
such discussions with appropriate officers of REIT as we have deemed necessary
or desirable as a basis for the opinions hereinafter expressed.  As to questions
of fact material to such opinions, we have, where relevant facts were not
independently verified or established, relied upon certificates of and
discussions with officers of REIT.
 
III.           Assumptions
 
For purposes of this opinion, we have assumed:  (i) the genuineness of all
signatures on all documents (other than REIT and the Guarantors on the
Transaction Documents); (ii) the authenticity of all documents submitted to us
as originals; (iii) the conformity to the originals of all documents submitted
to us as copies; (iv) the correctness and accuracy of all facts set forth in all
certificates and reports identified in this opinion; and (v) the due
authorization, execution, and delivery of and the validity and binding effect of
the Transaction Documents with regard to the parties to the Transaction
Documents other than REIT.
 
IV.           Opinions
 
Based upon and subject to the foregoing and the other qualifications and
limitations stated in this Opinion Letter, we are of the opinion that:
 
1.           REIT is duly organized and validly existing under the laws of the
State of Texas and is a real estate investment trust under Section 856 of the
Internal Revenue Code.
 
2.           [RECITE ORGANIZATION, EXISTENCE AND GOOD STANDING OPINIONS FOR EACH
GUARANTOR]
 
3.           REIT and the Guarantors have the corporate power and authority to
execute, deliver, and perform their respective obligations under the Transaction
Documents to which they are a party.  The Transaction Documents to which either
REIT or the Guarantors are a party have been duly authorized by all necessary
corporate action on the part of such Person and have been duly executed and
delivered by such Person.
 
4.           The Transaction Documents to which REIT or the Guarantors are a
party are enforceable against such Person.
 
5.           The execution and delivery by REIT and the Guarantors, as
applicable, of, and performance of their agreements in, the Transaction
Documents to which either Person is a party do not (i) violate the trust
declaration, articles of incorporation or bylaws of such Person, breach, or
result in a default under, any existing obligation of such Person under any
agreement binding on such Person, or (ii) breach or otherwise violate any
existing obligation of such Person.
 



 
 
 

--------------------------------------------------------------------------------

 

6.           The execution and delivery of the Transaction Documents to which
either REIT or the Guarantors are a party, the consummation of the transactions
contemplated thereby, and compliance by such Person with the provisions thereof
will not violate any Texas or federal statute or regulation.
 
7.           No consent, approval, waiver, license or authorization or other
action by or filing with any governmental authority is required under Texas or
federal statutes or regulations in connection with the execution and delivery by
REIT or the Guarantors of the Transaction Documents to which such Person is a
party, except for those already obtained or completed.
 
8.           The Transaction Documents are not usurious contracts.
 
V.           Enforceability Limitations
 
The opinions expressed in paragraph 3 are qualified and may be limited as
follows:
 
A.           The enforceability of the Transaction Documents is subject to the
effect of bankruptcy, insolvency, reorganization, receivership, moratorium, or
other similar laws affecting the rights and remedies of creditors generally.
 
B.           The enforceability of the Transaction Documents is subject to the
effect of general principles of equity.
 
The qualification of any opinion or statement herein by the use of the words "to
our knowledge" or "known to us" means that during the course of representation
as described in this Opinion Letter, no information has come to the attention of
the attorneys in this Firm which would give such attorneys current actual
knowledge of the existence of the facts so qualified.  Except as set forth
herein, we have not undertaken any investigation to determine the existence of
such facts, and no inference as to our knowledge thereof shall be drawn from the
fact of our representation of any party or otherwise.
 
This Opinion Letter (i) has been furnished to Lender at its request, and we
consider it to be a confidential communication which may not be furnished,
reproduced, distributed or disclosed to anyone without our prior written
consent, (ii) is rendered solely for Lender's use in connection with the above
transaction, and may not be relied upon by any other person (other than an
assignee of Lender) or for any other purpose without our prior written consent,
(iii) is rendered as of the date hereof, and we undertake no, and hereby
disclaim any, obligation to advise you of any changes or any new developments
which might affect any matters or opinions set forth herein; and (iv) is limited
to the matters stated herein and no opinions may be inferred or implied beyond
the matters expressly stated herein.
 
Very truly yours,
 


 


 


 
By:                                                                           
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF UNENCUMBERED POOL CERTIFICATE
 
Reference is made to that certain Revolving Credit Agreement dated as of October
30, 2007 (the "Credit Agreement"), by and between AmREIT, a Texas Real Estate
Investment Trust ("Borrower") and Wells Fargo Bank, National Association
("Lender").  Capitalized terms used herein, and not otherwise defined herein,
have their respective meanings given them in the Credit Agreement.
 
1.           Pursuant to Section 4.l(b)(ii) or Section 7.1(d), as applicable, of
the Credit Agreement, the undersigned hereby certifies to Lender that Schedule I
attached hereto accurately and completely sets forth, as of the date
hereof:  (i) the identity of each Eligible Property as to which Borrower seeks
Lender's approval as a Pool Property, (ii) assuming the approval of each such
Eligible Property as a Pool Property, (A) on a pro forma basis the Maximum Loan
Availability, (B) the Occupancy Rate of such Property, and (C) the aggregate
Occupancy Rate of all Unencumbered Pool Properties, assuming the approval of
each such Eligible Property as a Pool Property.
 
The undersigned further certifies to Lender that as of the date hereof (a) no
Default or Event of Default has occurred and is continuing, and (b) the
representations and warranties of the Borrower contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects,
except to the extent such representations or warranties specifically relate to
an earlier date or such representations or warranties become untrue by reason of
events or conditions otherwise permitted under the Credit Agreement or the other
Loan Documents.
 
IN WITNESS WHEREOF, the undersigned has signed this Unencumbered Pool
Certificate on and as of __________, 200___.
 




 
Name:
 
Title:Chief Financial Officer of AmREIT,
 
a Texas Real Estate Investment Trust
 



 
 
 

--------------------------------------------------------------------------------

 

FORM OF ELIGIBILITY CERTIFICATE
 
Reference is made to that certain Revolving Credit Agreement dated as of October
30, 2007 (the "Credit Agreement"), by and between AmREIT, a Texas Real Estate
Investment Trust ("Borrower") and Wells Fargo Bank, National Association
("Lender").  Capitalized terms used herein, and not otherwise defined herein,
have their respective meanings given them in the Credit Agreement.
 
Pursuant to Section 4.1 (b)(iv) of the Credit Agreement, the undersigned hereby
certifies to Lender, with respect to each of the properties listed on Schedule 1
attached hereto, that:
 
(a)           such property is improved with one or more operating retail
properties.
 
(b)           such property is 100% owned in fee simple by Borrower or by a
Wholly Owned Subsidiary designated as the owner of such property on Schedule
1.  Schedule 1 sets forth the capital structure of each such Wholly Owned
Subsidiary.
 
(c)           (i) neither such property, nor any interest of Borrower or such
Wholly Owned Subsidiary therein, is subject to any Lien other than Permitted
Liens or to any agreement (other than the Credit Agreement or any other Loan
Document) that prohibits the creation of any Lien thereon as security for
Indebtedness; (ii) if such property is owned by a Wholly Owned Subsidiary: (A)
none of Borrower's direct or indirect ownership interest in such Wholly Owned
Subsidiary is subject to any Lien other than Permitted Liens or to any agreement
(other than the Credit Agreement or any other Loan Document) that prohibits the
creation of any Lien thereon as security for Indebtedness and (B) neither such
Wholly Owned Subsidiary, nor any other Wholly Owned Subsidiary through which
Borrower holds any indirect interest in such Wholly Owned Subsidiary, is subject
to any restriction of any kind which would limit its ability to pay or perform
its obligations under the Guaranty required to be delivered under the Credit
Agreement prior to its obligation to pay dividends or make any other
distribution on any of such Wholly Owned Subsidiary's capital stock or other
securities owned by Borrower or any other Wholly Owned Subsidiary of Borrower;
(iii) such property has an Occupancy Rate of at least 80%, and (iv) such
property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
individually or collectively which are not material to the profitable operation
of such property.
 
(d)           if such property were an Unencumbered Pool Property, the aggregate
Occupancy Rate of all Unencumbered Pool Properties as of the date hereof
(including all properties listed on Schedule 1), would not be less than ninety
percent (90%).
 
(e)           (i)           Borrower has obtained, with respect to such
property, a "Phase I" environmental assessment
 
(ii)           Borrower has reviewed such assessments and believes it reasonable
to rely upon such assessments; and

 
(iii)           such assessments do not (1) identify any contamination or
potential contamination that has resulted in, or that could reasonably be
anticipated to result in a materially adverse effect upon the condition, market
value, Net Operating Income or prospects of such property, (2) recommend that
any further material investigation be undertaken, or (3) identify any potential
or actual recognized environmental condition.
 
IN WITNESS WHEREOF, the undersigned has signed this Eligibility Certificate on
and as of ___________, 200___.
 


 


 


 
Name:
 
Printed:                                                                           
 
Title:Chief Financial Officer of AmREIT,
 
a Texas Real Estate Investment Trust
 



 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
TO ELIGIBILITY CERTIFICATE
 
(A)           Property Description [For each Property]
 
1.           Property Name:
 
2.           Owner:                                [If not Borrower, set forth
capital structure of the owner]
 
3.           Location:                                [Including City, State,
County and address]
 
4.           Environmental Information:
 
a.           Date Phase I prepared:
 
b.           The Phase I was prepared by:
 
5.           Summary of Existing Tenants:  [Including Rent Rolls in detail
satisfactory to Lender]
 



 
 
 

--------------------------------------------------------------------------------

 

TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)




o NEW o REPLACE PREVIOUS DESIGNATION   o  ADD   o   CHANGE    o  DELETE LINE
NUMBER    _____


The following representatives of AmREIT, a Texas Real Estate Investment Trust
(“Borrower”) are authorized to request the disbursement of Loan Proceeds and
initiate funds transfers for Loan Number 5448 dated October 30, 2007 between
Wells Fargo Bank, National Association ("Lender") and Borrower. Lender is
authorized to rely on this Transfer Authorizer Designation until it has received
a new Transfer Authorizer Designation signed by Borrower, even in the event that
any or all of the foregoing information may have changed.



   
 
Name
 
Title
 
Maximum Wire
Amount1
    1.  
H. Kerr Taylor
    $ 70,000,000.00     2.  
Chad Braun
    $ 70,000,000.00     3.                 4.                 5.              



 
Beneficiary Bank and Account Holder Information




1.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:
 
 



2.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:
 
 

3.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:
 
 



    2 Maximum Wire Amount may not exceed the Loan Amount.




Date: DATE OF DOCUMENTS


“BORROWER”


AMREIT
a Texas Real Estate Investment Trust


By:  ________________________________
Name:                                                                
Title:                                                                








 

 
 

 
 
 

--------------------------------------------------------------------------------

 

OUTSTANDING LETTERS OF CREDIT
 


 
Irrevocable Letter of Credit No. NZS435795 as amended issued April 8, 2002 for
the benefit of General Electric Capital Business Asset Funding Corporation.
 
Irrevocable Standby Letter of Credit No. NZS545181 as amended issued June 1,
2005 for the benefit of LaSalle Bank NA, as Trustee.
 

--------------------------------------------------------------------------------




UNENCUMBERED POOL PROPERTIES AS OF AGREEMENT DATE
 
 

 Property    City    State    Date Acquired    Square Footage    Lease
Expiration FEE SIMPLE                      MacArthur Pads - Eye Masters  
 Irving    TX    Dec-05    4,000    Nov-09  MacArthur Pads - Deli Masters  
 Irving    TX    Dec-05    4,540    Dec-09  MacArthur Pads - Mattress Giant  
 Irving    TX    Dec-05    5,000    Feb-10  MacArthur Pads - Men's Warehouse  
 Irving    TX    Dec-05    6,660    Feb-10  MacArthur Pads - Nextel    Irving  
 TX    Dec-05    4,213    Feb-10  MacArthur Pads - Pier One    Irving    TX  
 Dec-05    9,028    Feb-10  MacArthur Pads - Signature Nails    Irving    TX  
 Dec-05    1,604    Mar-10  MacArthur Pads - Smoothie King    Irving    TX   
 Dec-05    1,422    Mar-11  McArthur Pads - Sports Clips    Irving    TX   
 Dec-05    1,275    Nov-09  MacArthur Pads - Up in Smoke    Irving    TX  
 Dec-05    1,273    Dec-09  AFC, Inc    Atlanta    GA    Jul-02    2,583  
 Jul-14  Carlson Restaurants (TGI Friday's)    Houston    TX    Dec-93    8,500
   Jun-08  Golden Corral    Houston    TX    Aug-92    12,000    Nov-07  Golden
Corral    Houston     TX    Mar-93    12,000    Mar-08  IHOP Corporation  
 Topeka    KS    Sep-99    4,500    Dec-08  CVS-Uptown Plaza    Houston    TX  
 Dec-03    12,000    Sep-24  Woodlands Plaza - Kinko's    Houston    TX  
 Jan-03    2,750    Mar-08  Woodlands Plaza - DiMassi's    Houston    TX  
 Nov-02    4,329    Jan-13  Woodlands Plaza - Liberty Mutual    Houston    TX  
 Apr-03    2,962    Mar-08  Woodlands Plaza - Rug Gallery    Houston    TX  
 Feb-04    9,977    Jan-11  Uptown Plaza - The Grotto    Houston    TX    Dec-03
   8,000    Oct-12  Uptown Plaza - Nextel    Houston    TX    Dec-03    1,660  
 Mar-09  Uptown Plaza - IS Images    Houston    TX     Dec-03    1,600    Mar-08
 Uptown Plaza - EG Geller    Houston    TX    Dec-03    1,600    Nov-14  Uptown
Plaza - Omaha Steaks    Houston    TX    Dec-03    1,600    Nov-14  Uptown Plaza
- Judith Anne Jewels    Houston    TX    Dec-03    1,600    Jan-10  Courtyard at
Post Oak - Verizon / WAMU    Houston    TX    Jun-04    4,013    Nov-09
 Courtyard at Post Oak - Ninfa's    Houston    TX    Jun-04    7,606    Nov-09
 Courtyard at Post Oak - Dessert Gallery    Houston    TX    Jun-04    1,978  
 Aug-08                        GROUND LEASE                      Washington
Mutual    Houston    TX    Dec-96    3,685    Dec-11  Washington Mutual    The
Woodlands    TX    Sep-96    3,685    Sep-11  CVS - Westheimer & Yorktown  
 Houston    TX    Jan-03    13,824    Dec-23  Dardin (Smokey Bones)    Peach
Tree City    GA    Dec-98    6,687    Dec-08  410 and Blanco - Citibank    San
Antonio    TX    Dec-04    4,439    Jan-21  Woodlands Ring Road - Bank of
America    The Woodlands    TX    Feb-07    4,251    Jul-15  Woodlands Ring Road
- Circuit City    The   Woodlands    TX    Feb-07    34,233    Dec-17  Woodlands
Ring Road - Landry's    The Woodlands    TX    Feb-07    13,497    Sep-25
 Woodlands Ring Road - Brinker (Macaroni Grill)    The Woodlands    TX    Feb-07
   7,825    Oct-09  Woodlands Ring Road - Carlson Restaurants (TGI Friday's)  
 The Woodlands    TX    Feb-07    6,543    Oct-09  Carlson Restaurants (TGI
Friday's)    Hanover    MD    Sep-03    8,500    Sep-23

 

--------------------------------------------------------------------------------




OWNERSHIP STRUCTURE
 
Attached is a complete corporate structure and ownership interests of Borrower
and all of its Subsidiaries as of the date hereto, including the correct legal
name of Borrower and each such Subsidiary, and Borrower's relative equity
interest in each Subsidiary:
 


              

     
 

                                                           


[Missing Graphic Reference]


 


 
 

--------------------------------------------------------------------------------

 



INDEBTEDNESS AND GUARANTEES
 


 
AmREIT
Debt Information


Description
 
Amount
Outstanding
06-30-2007
   
Amount
Outstanding
12-31-2006
   
Interest
Rate
   
Annual Debt
Service
 
Maturity
Date
Credit Facility (1)
  $ 5,856     $ 11,929       7.19 %   $ 421  
11/04/2007
2007 Maturities
  $ 5,856     $ 11,929                                                        
MacArthur Park
  $ 13,410     $ 13,410       6.17 %   $ 827  
12/01/2008
2008 Maturities
  $ 13,410     $ 13,410                                                        
Sugarland IHOP
  $ 1,133     $ 1,155       8.25 %   $ 138  
03/01/2011
Sugar Land Plaza
    2,272       2,286       7.60 %     203  
11/01/2011
2011 Maturities
  $ 3,405     $ 3,441                                                        
Albuquerque IHOP
  $ 659     $ 670       7.82 %   $ 75  
04/24/2012
Baton Rouge IHOP
    1,088       1,107       7.82 %     124  
04/24/2012
Beaverton IHOP
    772       785       7.82 %     88  
04/16/2012
Charlottesville IHOP
    548       558       7.82 %     62  
04/24/2012
El Paso #1934 IHOP
    662       673       7.82 %     75  
04/16/2012
Rochester IHOP
    828       842       7.82 %     94  
04/16/2002
Shawnee IHOP
    653       665       7.82 %     74  
04/18/2012
5115 Buffalo Spdwy.
    2,715       2,731       7.82 %     241  
05/11/2012
Salem IHOP
    542       551       7.82 %     61  
05/17/2012
Springfield IHOP
    899       915       7.82 %     102  
06/21/2012
Roanoke IHOP
    624       635       7.89 %     71  
07/26/2012
Centerville IHOP
    1,091       1,110       7.89 %     124  
07/26/2012
Memphis #4462 IHOP
    1,180       1,199       7.89 %     134  
07/19/2012
Alexandria IHOP
    630       640       7.89 %     71  
07/19/2012
El Paso #1938 IHOP
    788       802       7.89 %     89  
08/23/2012
La Verne IHOP
    657       668       7.89 %     74  
08/23/2012
Memphis #4482 IHOP
    685       696       7.89 %     77  
08/23/2012
Parker IHOP
    737       749       7.89 %     83  
08/23/2012
2012 Maturities
  $ 15,758     $ 15,996                                                        
Cinco Ranch
  $ 8,229     $ 8,298       5.60 %   $ 601  
07/10/2013
Plaza in the Park
    17,392       17,538       5.60 %     1,270  
07/10/2013
2013 Maturities
  $ 25,621     $ 25,836                    

 

--------------------------------------------------------------------------------


 
Description
 
Amount
Outstanding
06-30-2007
   
Amount
Outstanding
12-31-2006
   
Interest
Rate
   
Annual Debt
Service
 
Maturity
Date
Uptown Park
  $ 49,000     $ 49,000       5.37 %   $ 2,631  
06/01/2015
2015 Maturities
  $ 49,000     $ 49,000                                                        
Southbank-Riverwalk
  $ 20,000     $ -       5.91 %   $ 1,182  
06/01/2016
2016 Maturities
  $ 20,000     $ -                                                        
Bakery Square
  $ 3,838     $ 3,967       8.00 %   $ 571  
02/10/2017
Uptown Plaza Dallas
  $ 19,900     $ -       5.64 %   $ 783  
04/01/2017
2017 Maturities
  $ 23,738     $ 3,967                                                        
Total Maturities
  $ 156,788     $ 143,579                    

 
(1) Our revolving credit facility is a variable-rate debt instrument, and its
outstasnding balance fluctuates throughout the year based on our liquidity
needs.  Annual Debt Service on this debt instrument assumes that the amount
outstanding and the interest rate as of June 30, 2007 remain constant through
maturity.
 
(2) Total maturities above are $757 thousand and $874 thousand less than total
debt as reported in our consolidated financial statements as of June 30, 2007
and December 31, 2006, respectively, due to the premium recorded on above-market
debt assumed in conjuntion with certain of our property acquisitions.
 


 
 
 

--------------------------------------------------------------------------------

 

PROPERTY MANAGEMENT AGREEMENTS
 
AND OTHER MAJOR AGREEMENTS
 
AmREIT Realty Investment Corporation, as Agent:


1.
Uptown Plaza – Houston, TX – April 1, 2004 – AmREIT

2.
Lake Woodlands Plaza – April 1, 2004 - AmREIT

3.           The Courtyard – June 15, 2004 - AmREIT
4.           MacArthur Pad Sites – April 12, 2006 – AmREIT MacArthur Pad Sites,
LP
5.           All AmREIT Properties – April 19, 2006 - AmREIT


 



 
 
 

--------------------------------------------------------------------------------

 
 
AmREIT
SCHEDULE OF INSURANCE






Aon Risk Services of Texas, Inc
1330 Post Oak Blvd., Suite 900
Houston, TX, 77056-3089
Main Line (866) 283-7124
Fax (866) 430-1035

 
 

--------------------------------------------------------------------------------

 

Am REIT

--------------------------------------------------------------------------------

Schedule Of Insurance




Policy Number
Underwriter/A.M. Best Rating
Term
Description
Coverage Description
Limit/Deductible
Premium
61UENTW5600
Hartford Ins Co of the Midwest – A+
11/10/2006
    to
11/10/2007
General Liability Coverage
£   General Aggregate
       Limit
£   Prod & Comp Ops
       Aggregate Limit
£   Per Occurrence Limit
£   Personal & Advertising
       Injury Limit
£   Damage to Rented
       Premises/Fire Damage
£   Medical Expense Limit
       (any one person)
£   Employee Benefit
       Liability Aggregate Lim
£   Emp Benefits Liab Limit
        - Per Occurrence
$2,000,000   
 
$2,000,000   
 
$1,000,000   
$1,000,000   
 
$300,000   
 
$10,000   
 
$1,000,000   
 
$1,000,000   
   
$93,764.00   
61 UEN TW5600
Twin City Fire Insurance
Company - A+
11/10/2006
    to
11/10/2007
Business Auto Coverage
£   CSL
£   Comprehensive
       Deductible
£   Collision Deductible
£   Comprehensive
       Coverage Deductible
£   Collision Coverage
       Deductible
8  Hired Autos
9  Non-Owned Autos
$1,000,000   
$1,000   
 
$1,000   
$1,000   
 
$1,000   
$1,302.00   
              
1WEPI8551
Hartford Underwriters Ins. Co. – A+
11/10/2006
    to
11/10/2007
Workers Compensation - Casualty
£   Bodily Injury Limit -
       Each Accident
£   Bodily Injury by Disease
        - Policy Limit
£   Bodily Injury by Disease
        - Ea Employee
 
$1,000,000   
 
$1,000,000   
 
$1,000,000   
$19,208.00   

Proprietary Information: Data provided on this page is proprietary between Aon
and AmREIT.


This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes me listed policy(ies) and is not intended to
reflect all the term policy(ies). Moreover, the information contained in this
document reflects coverage as of 05/21/2007; except in the case of Pending and
Expired policies. In which case, coverage is shown as of the Effective date or
Expiration date respectively. This document is not an insurance policy and does
not amend, alter or extend the coverage afforded by the listed policy(ies). The
insurance afford the terms, exclusions and conditions of such policy(ies).

 
 

--------------------------------------------------------------------------------

 

AmREIT

--------------------------------------------------------------------------------

Schedule Of Insurance




YU2L9L43607217
 
Liberty Mutual Fire Ins Co - A
4/19/2007
    to
4/19/2008
Commercial Property Coverage
£   Blkt Real & Personal
       Property Limit
£   Deductible
£   Business Income
       Including Rent Value
£   Extra Expense Only
       Limit
£   Deductible
£   Unnamed Locations
       Sublimit
£   Service Interrupt - PD &
       TE Limit
£   Demolition & Inc COC -
       PD Limit
£   Demolition and
       Increased COC
       Deductible
£   Valuable Papers &
       Records
£   Valuable Papers
       Deductible
£   Accounts Receivable
£   Accounts Receivable
       Deductible
£   Transit - per
       Conveyance
£   Transit Deductible
£   Earth Movement - per
       Occurrence
£   Earth Movement -
       Aggregate
£   Earth Movement
       Deductible
£   Flood - per Occurrence
£   Flood - Aggregate
£   Flood Deductible
£   Mold/Fungus Limit
£   Mold/Fungus Deductible
$171,503,325  
 
$10,000  
$45,684,884  
 
$1,000,000  
 
$10,000  
$1,000,000  
 
$1,000,000  
 
$7,000,000  
 
10000  
 
 
$1,000,000  
 
$10,000  
 
$1,000,000   
$10,000   
 
$100,000  
 
$10,000  
$25,000,000  
 
$25,000,000  
 
$100,000  
 
$25,000,000  
$25,000,000  
100000  
$250,000  
$10,000  
$360,920.00  

Proprietary Information; Data provided on this page is proprietary between Aon
and AmRElT.


This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes me listed policy(ies) and is not intended to
reflect all the term policy(ies). Moreover, the information contained in this
document reflects coverage as of 05/21/2007; except in the case of Pending and
Expired policies. In which case, coverage is shown as of the Effective date or
Expiration date respectively. This document is not an insurance policy and does
not amend, alter or extend the coverage afforded by the listed policy(ies). The
insurance afford the terms, exclusions and conditions of such policy(ies).

 
 

--------------------------------------------------------------------------------

 

AmREIT

--------------------------------------------------------------------------------

Schedule Of Insurance



       
£   Boiler & Machinery
       (Equipment) Limit
£   Boiler & Machinery
       (Equipment) Ded
Causes of Loss-Special
Form
 
$75,000,000  
 
$10,000  
 
UU0532731627
Ohio Casualty Insurance Co - A
11/10/2006
    to
11/10/2007
Umbrella Liability
£   Limit of Liability-Each
       Occurrence
£   Limit of Liability -
       Aggregate
Claims Made, Occur or
   Occur Reported
$25,000,000  
 
$25,000,000  
$38,695.00  
QI04200224
St Paul Fire & Marine Insurance Co. - A+
11/10/2006
    to
11/10/2007
Excess Liability Coverage
£   Limit of Liability-Each
       Occurrence
£   Limit of Liability -
       Aggregate
£   Underlying limit
Policy Provides Excess
   Coverage For:
$25,000,000  
 
$25,000,000  
 
25000000  
$25,000.00  
201252016
Liberty Surplus Ins Corp - A
11/1/2006
    to
11/1/2007
Directors & Officers Coverage
£   D&O limit each loss
£   Deductible
$5,000,000  
$150,000  
$131,575.00  
S70660029
HCC Specialty Insurance Company - A+
11/1/2006
    to
11/1/2007
Excess Directors & Officers Coverage
£   Underlying limit
£   Limit of Liability-Each
       Occurrence
£   Limit of Liability-
       Aggregate
Deductible or Self Insured
   Retention
5000000  
$2,500,000  
 
$2,500,000  
$66,500.00  
EPG0002779
RLI Insurance Company - A+
4/19/2007
    to
4/19/2008
Fiduciary Liability Coverage
£   Deductible
£   Fiduciary Liability Limit
Deductible or Self Insured
   Retention
$25,000  
$1,000,000  
$8,959.00  
68025770
Federal Insurance Company - A++
4/19/2007
    to
4/19/2008
Employment Practices Liability
£   Limit per Occurrence
 
Deductible or Self Insured
   Retention
Describe Endorsement (1)
$1,000,000  
$2,500.00  

Proprietary Information: Data provided on this page is proprietary between Aon
and AmREIT.


This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes me listed policy(ies) and is not intended to
reflect all the term policy(ies). Moreover, the information contained in this
document reflects coverage as of 05/21/2007; except in the case of Pending and
Expired policies. In which case, coverage is shown as of the Effective date or
Expiration date respectively. This document is not an insurance policy and does
not amend, alter or extend the coverage afforded by the listed policy(ies). The
insurance afford the terms, exclusions and conditions of such policy(ies).

 
 

--------------------------------------------------------------------------------

 

AmREIT

--------------------------------------------------------------------------------

Schedule Of Insurance


81911327
Federal Insurance Company – A++
4/19/2007
    to
4/19/2008
Crime Coverage
£   Employee Dishonesty
       Aggregate Limit
£   Deductible
£   Forgery or Alteration
       Limit
£   Deductible
£   Depositors Forgery
       Limit
£   Deductible
£   Computer Fraud Limit
£   Deductible
£   Money Orders and
       Counterfeit Currency
£   Limit
£   Deductible
£   Transit Limit
£   Deductible
$1,000,000  
 
$25,000  
$1,000,000  
 
$25,000  
$1,000,000  
 
$25,000  
$1,000,000  
$25,000  
$1,000,000  
 
$25,000  
$1,000,000  
$25,000 
 
 
$7,631.00 



Additional Information:






Proprietary Information: Data provided on tbis page is proprietary between Aon
and AmREIT.


This insurance document is furnished to you as a matter of information for your
convenience. It only summarizes me listed policy(ies) and is not intended to
reflect all the term policy(ies). Moreover, the information contained in this
document reflects coverage as of 05/21/2007; except in the case of Pending and
Expired policies. In which case, coverage is shown as of the Effective date or
Expiration date respectively. This document is not an insurance policy and does
not amend, alter or extend the coverage afforded by the listed policy(ies). The
insurance afford the terms, exclusions and conditions of such policy(ies).


 
 

--------------------------------------------------------------------------------

 

 
Chart [chart.jpg]
 
Chart 2 [chart2.jpg]
Chart 3 [chart3.jpg]
Chart 4 [chart4.jpg]
Chart 5 [chart5.jpg]
Chart 6 [chart6.jpg]
Chart 7 [chart7.jpg]
Chart 8 [chart8.jpg]

 

--------------------------------------------------------------------------------